 




EXHIBIT 10.1




AMENDED AND RESTATED




MEMBERSHIP INTEREST PURCHASE AGREEMENT




Dated September 19, 2017




by and among




Bright Mountain Media, Inc.,

a Florida corporation

(“Buyer”)




Daily Engage Media Group LLC,

a New Jersey limited liability company

(“Daily Engage”)




and




Harry G. Pagoulatos,

George G. Rezitis

and

Angelos Triantafillou

(the “Members”)














1




--------------------------------------------------------------------------------

 




TABLE OF CONTENTS




 

 

 

Page

1.

DEFINITIONS AND INTERPRETATION.

1

 

1.1.

In this Agreement:

1

 

1.2.

Interpretation.

8

2.

ACQUISITION OF DAILY ENGAGE BY BUYER; CLOSING.

9

 

2.1.

Sale of the Membership Interests

9

 

2.2.

Closing

11

3.

REPRESENTATIONS AND WARRANTIES OF DAILY ENGAGE AND MEMBERS.

11

 

3.1.

Organization and Good Standing

11

 

3.2.

Authority and Enforcement

11

 

3.3.

Ownership of Membership Interests

12

 

3.4.

No Conflicts or Defaults

12

 

3.5.

Consents of Third Parties

12

 

3.6.

Actions Pending

12

 

3.7.

Daily Engage Financial Statements

12

 

3.8.

Assets

13

 

3.9.

Intellectual Property.

13

 

3.10.

Books and Records

14

 

3.11.

Contracts

14

 

3.12.

Compliance with Laws

15

 

3.13.

Insurance

15

 

3.14.

Brokers

15

 

3.15.

Employees

15

 

3.16.

Taxes

16

 

3.17.

No Adverse Changes

16

 

3.18.

No Other Actions

16

 

3.20.

Disclosure

17

 

3.21.

Bad Actor Disqualifying Event

17

4.

REPRESENTATIONS AND WARRANTIES OF THE MEMBERS.

17

 

4.1.

Power and Authority

17

 

4.2.

Ownership of Membership Interests

17

 

4.3.

Consents and Approvals

17

 

4.4.

Investment Representations

18








i




--------------------------------------------------------------------------------

 







 

4.5.

Information on Buyer

18

 

4.6.

Disclosure

19

 

4.7.

Bad Actor Disqualifying Event

19

 

4.8.

Daily Engage Projections

19

5.

REPRESENTATIONS AND WARRANTIES OF BUYER.

19

 

5.1.

Organization and Good Standing

19

 

5.2.

Authority and Enforcement

20

 

5.3.

No Conflicts or Defaults

20

 

5.4.

Shares of Buyer Common Stock

20

 

5.5.

Actions Pending

20

 

5.6.

SEC Reports

20

 

5.7.

Disclosure

20

6.

COVENANTS; ADDITIONAL AGREEMENTS.

21

 

6.1.

Conduct of Business Prior to the Closing

21

 

6.2.

Access to Information

22

 

6.3.

No Solicitation of Other Bids.

22

 

6.4.

Notice of Certain Events.

23

 

6.5.

Confidentiality

23

 

6.6.

Closing Conditions

24

 

6.7.

Transfer Taxes

24

 

6.8.

Further Assurances

24

 

6.9.

Press Releases and Communications

24

7.

CLOSING CONDITIONS.

25

 

7.1.

Conditions Precedent to Buyer’s Obligation to Close

25

 

7.2.

Conditions Precedent to Members' Obligations to Close

26

8.

DOCUMENTS TO BE DELIVERED AT CLOSING.

27

 

8.1.

Documents to be Delivered by the Members

27

 

8.2.

Documents to be Delivered by Buyer

28

 

8.3.

Escrow Share Certificates

28

9.

INDEMNIFICATION AND RELATED MATTERS.

29

 

9.1.

Indemnification by Members

29

 

9.2.

Indemnification by Buyer

29

 

9.3.

Limitations

29

 

9.4.

Procedure for Indemnification

29








ii




--------------------------------------------------------------------------------

 







 

9.5.

Time for Assertion

30

10.

COVENANT NOT TO COMPETE; NON-SOLICITATION.

30

11.

TERMINATION

31

12.

MISCELLANEOUS.

32

 

12.1.

Expenses

32

 

12.2.

Notices

33

 

12.3.

Interpretation

34

 

12.4.

Headings

34

 

12.5.

Severability

34

 

12.6.

Entire Agreement

34

 

12.7.

Successors and Assigns

34

 

12.8.

No Third-party Beneficiaries

35

 

12.9.

Amendment and Modification; Waiver

35

 

12.10.

Specific Performance

35

 

12.11.

Counterparts

35

 

12.13

Role of Counsel

36

 

12.14

No Other Revisions

37







Exhibits:




Exhibit A -

Form of Escrow Agreement

Exhibit B -

Form of Employment Agreement

Exhibit C -

Form of Lock-Up Agreement

Exhibit D -

Daily Engage Projections

Exhibit E -

Belani Letter Agreement

Exhibit F -

Form of Closing Note

Exhibit G -

Form of Irrevocable Instructions to the Transfer Agent























iii




--------------------------------------------------------------------------------

 




AMENDED AND RESTATED

MEMBERSHIP INTEREST PURCHASE AGREEMENT




This Amended and Restated Membership Interest Purchase Agreement (“Agreement”)
dated September 19, 2017, is between and among Bright Mountain Media, Inc. (the
“Buyer”), a corporation organized under the laws of the State of Florida, having
an office for the transaction of business at 6400 Congress Avenue, Suite 2050,
Boca Raton, FL  33487, Daily Engage Media Group LLC (“Daily Engage”), a limited
liability company organized under the laws of the State of New Jersey, having an
office for the transaction of business at 20 Rena Lane, Bloomfield, NJ  07003,
and Harry G. Pagoulatos, George G. Rezitis and Angelos Triantafillou,
constituting all of the members of Daily Engage (collectively, the “Members” and
individually a “Member”).




WHEREAS, the Parties are parties to that certain Membership Interest Purchase
Agreement dated March 3, 2017 (the "Original Agreement") pursuant to which the
Buyer agreed to acquire from the Members at Closing, and the Members agreed to
sell to the Buyer, all of the Membership Interests in exchange for the Purchase
Price.  




WHEREAS, the Parties wish to amend and restate certain terms of the Original
Agreement as hereinafter set forth.




NOW, THEREFORE, in consideration of the foregoing, and the mutual terms,
covenants and conditions herein below set forth, the parties agree, as follows:




1.

DEFINITIONS AND INTERPRETATION.




1.1.

In this Agreement:




“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
audit, notice of violation, proceeding, litigation, citation, summons, subpoena
or investigation of any nature, civil, criminal, administrative, regulatory or
otherwise, whether at law or in equity;




“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such Person, and the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by Contract or otherwise. With respect to Daily
Engage, it includes the Manager and the Members.




"August 2017 Promissory Note" shall mean the promissory note dated August 28,
2017 in the principal amount of Sixty-Nine Thousand Four Hundred Eleven dollars
and eight cents ($69,411.08) from Daily Engage to the Buyer;








1




--------------------------------------------------------------------------------

 




“Bad Actor Disqualification Event” means disqualification described in Rule
506(d)(1)(i) to (viii) under the Securities Act, except for a Bad Actor
Disqualifying Event contemplated by Rule 506(d)(2) or (d)(3)of the Securities
Act;




“Balance Sheet Date” means December 31, 2016;




"Belani" means Vinay Belani, an individual to which the members have assigned
their rights to receive certain of a Closing Note, the Closing Consideration
Shares and the Earnout Shares hereunder;




“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business;




“Buyer Common Stock” means the common stock, $.001 par value per share, of
Buyer;




“Closing” means the closing of the sale of the Membership Interests in
accordance with the terms, and subject to the conditions, of this Agreement;




"Closing Notes" means the promissory notes in the form attached hereto as
Exhibit F in the aggregate principal amount of Three Hundred Eighty Thousand
dollars ($380,000), payable to the Members and Belani as set forth on Schedule A
attached hereto;




“Closing Date” means the first Business Day following the satisfaction of the
closing conditions described in Section 7 herein, or such other date as the
Parties shall mutually agree upon in writing;




“Code” means the Internal Revenue Code of 1986, as amended;




“Commission” means the United States Securities and Exchange Commission;




“Closing Consideration Shares” means one million one hundred thousand two
hundred thirty-three (1,100,233) shares of Buyer Common Stock to be issued on
the Closing Date accordance with Schedule A hereto;




“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other legally binding agreements, commitments and legally binding
arrangements in writing;







“Daily Engage Financial Statements” means the financial statements for Daily
Engage for the years ended December 31, 2015 and 2016 prepared in accordance
with GAAP and accompanied by the unqualified opinion of an independent public
accounting firm acceptable to Buyer;








2




--------------------------------------------------------------------------------

 




"Daily Engage Projections" means the projections of Daily Engage attached hereto
as Exhibit D and incorporated herein by such reference;




"Daily Engage Promissory Notes" means the July 2017 Promissory Note and the
August 2017 Promissory Note;




"Daily Engage Lenders" means the lenders set forth on Schedule B hereto;




"Earnout Shares" collectively means the Year-One Earnout Shares, the Year-Two
Earnout Shares and the Year-Three Earnout Shares;




"Escrow Agent" shall mean Pearlman Law Group LLP;




"Escrow Agreement" shall mean the Escrow Agreement by and between the Buyer, the
Members, Belani and the Escrow Agent in the form attached hereto as Exhibit A;




“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;




“GAAP” means U.S. generally accepted accounting principles consistently applied;




“Governmental Entity” means any federal, state, local or foreign government or
political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction;




“Governmental Order” means any order, injunction, judgment, decree, ruling,
writ, assessment or arbitration award of a Governmental Entity;




“Income Tax” means any federal, state, local, or foreign income tax, including
any interest, penalty, or addition thereto, whether disputed or not;




“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to any Income Tax, including any
schedule or attachment thereto, and including any amendment thereof;




“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and





3




--------------------------------------------------------------------------------

 




renewals for, any of the foregoing; (b) internet domain names, whether or not
trademarks, registered in any top-level domain by any authorized private
registrar or Governmental Entity, web addresses, web pages, websites and related
content, accounts with Twitter, Facebook and other social media companies, and
URLs; (c) works of authorship, expressions, designs and design registrations,
whether or not copyrightable, including copyrights, author, performer, moral and
neighboring rights, and all registrations, applications for registration and
renewals of such copyrights; (d) inventions, discoveries, trade secrets,
business and technical information and know-how, databases, data collections and
other confidential and proprietary information and all rights therein; (e)
patents (including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Entity-issued indicia of invention ownership (including inventor's
certificates, petty patents and patent utility models); (f) software and
firmware, including data files, source code, object code, application
programming interfaces, architecture, files, records, schematics, computerized
databases and other related specifications and documentation; (g) mask works;
(h) royalties, fees, income, payments and other proceeds now or hereafter due or
payable with respect to any and all of the foregoing; and (i) all rights to any
Actions of any nature available to or being pursued by Daily Engage to the
extent related to the foregoing, whether accruing before, on or after the date
hereof, including all rights to and claims for damages, restitution and
injunctive relief for infringement, dilution, misappropriation, violation,
misuse, breach or default, with the right but no obligation to sue for such
legal and equitable relief, and to collect, or otherwise recover, any such
damages;




“Intellectual Property Agreements” means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), relating to any Intellectual Property
that is used in or necessary for the conduct of its business as currently
conducted to which Daily Engage is a party, beneficiary or otherwise bound
(excluding licenses for commercial off the shelf computer software that are
generally available on nondiscriminatory pricing terms and other licenses that
are generally available to any requesting party on standard terms with
nondiscriminatory pricing, “Off the shelf software”);




“Intellectual Property Assets” means all Intellectual Property that is owned by
Daily Engage and used in or necessary for the conduct of its business as
currently conducted (excluding Off the shelf software);




“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Entity or authorized private registrar in any
jurisdiction, including registered trademarks, domain names and copyrights,
issued and reissued patents and pending applications for any of the foregoing;




"July 2017 Promissory Note" shall mean the promissory note dated July 25, 2017
in the principal amount of One Hundred Thirty-five Thousand dollars ($135,000)
from Daily Engage to the Buyer;








4




--------------------------------------------------------------------------------

 




“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, or any injunction, judgment, decree or order in which the party in
question is a named party, in each case of any Governmental Entity;




“Liability” or “Liabilities” mean any and all debts, liabilities, commitments
and obligations, whether fixed, contingent or absolute, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, known or unknown, whenever
or however arising (including whether arising out of any contract or tort based
on negligence or strict liability) and whether or not the same would be required
by GAAP to be reflected in financial statements or disclosed in the notes
thereto;




“Lien” means any right which (a) shall entitle any Person to terminate, amend,
accelerate or cancel any agreement, option, license or other instrument to which
the Buyer, Daily Engage or any Member is a party by reason of the occurrence of
(i) a violation, breach or default thereunder by the Buyer, Daily Engage or any
Member, as the case may be; or (ii) an event which with or without notice or
lapse of time or both would become a default thereunder; or (b) if exercised by
the holder thereof, will (i) entitle such Person to accelerate the performance
of any obligations or the payment of any sums owed by the Buyer, Daily Engage or
any Member, as the case may be, under any agreement, option, license or other
instrument, or (ii) result in any loss of any benefit under, or the creation of
any pledges, claims, equities, options, liens, charges, call rights, rights of
first refusal, “tag” or “drag” along rights, encumbrances and security interests
of any kind or nature whatsoever on any of the property or assets of the Buyer,
Daily Engage or any Member;




“Manager” means Harry G. Pagoulatos;




“Material Adverse Effect” means any effect or change that would be materially
adverse to the business, assets, condition (financial or otherwise), operating
results, operations, or business prospects of Buyer, Daily Engage or any Member,
as the case may be, taken as a whole, or on the ability of any Party to
consummate timely the transactions contemplated hereby;







“Membership Interests” means all of the issued and outstanding membership
interests or any class or series of Daily Engage;




“Parties” means collectively, the Buyer, Daily Engage and the Members;




“Party” means the Buyer, Daily or any Member, individually;




“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Entity;




“Person” means a natural person, company, corporation, partnership, association,
trust or any unincorporated organization;








5




--------------------------------------------------------------------------------

 




“Principal Market” means any of the following markets or exchanges on which the
Buyer Common Stock is listed or quoted for trading on the date in question: the
NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Markets (or any successors
to any of the foregoing);




“Representative” means, with respect to any Person, any and all directors,
officers, members, managers, employees, consultants, financial advisors,
counsel, accountants and other agents of such Person;




“Restricted Business” means all activities of the Buyer as may be expanded,
modified or supplemented after the Closing Date including, but not limited to,
as a result of the transactions herein contemplated;




“Restricted Period” shall be deemed to be three (3) years following the Closing
Date;




“Restricted Area” shall be deemed to mean the world;




“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act;




“Securities Act” means the United States Securities Act of 1933, as amended;




“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of membership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity's gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary;




“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code ss.59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not;








6




--------------------------------------------------------------------------------

 




“Taxation Authority” means any federal, state, local or foreign governmental
agency, department or other entity which is authorized by applicable law to
assess and collect Taxes;




“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof;




“Transaction Documents” means this Agreement, the Closing Notes, the Escrow
Agreement, the Employment Agreements, the Lock Up Agreements and the other
agreements, instruments and documents required to be delivered at the Closing;




"Year-One Daily Engage Target" shall mean total revenues of Daily Engage of at
least $20,228,954, and operating income of at least $3,518,623, as set forth in
the Daily Engage Projections for the Year-One Earnout Period as determined by
the Buyer in accordance with GAAP;




"Year-Two Daily Engage Target" shall mean total revenues of Day Engage of at
least $60,385,952, and operating income of at least $11,380,396, as set forth in
the Daily Engage Projections for the Year-Two Earnout Period as determined by
the Buyer in accordance with GAAP;




"Year-Three Daily Engage Target" shall mean total revenues of Daily Engage of at
least $96,512,204, and operating income of at least $18,524,967, as set forth in
the Daily Engage Projections for the Year-Three Earnout Period as determined by
the Buyer in accordance with GAAP;




"Year-One Earnout Cash" shall mean Five Hundred Thousand dollars ($500,000);




"Year-Two Earnout Cash" shall mean Five Hundred Thousand dollars ($500,000);




"Year-Three Earnout Cash" shall mean Five Hundred Fifty Thousand dollars
($550,000);




"Year-One Earnout Period" shall mean the twelve (12) months beginning with the
Closing Date and ending on the first anniversary of the Closing Date;




"Year-Two Earnout Period" shall mean the twelve (12) months beginning with the
end of the Year-One Earnout Period and ending on the first anniversary of the
end of the Year-One Earnout Period; and




"Year-Three Earnout Period" shall mean the twelve (12) months beginning with the
end of the Year-Two Earnout Period and ending on the first anniversary of the
end of the Year-Two Earnout Period;








7




--------------------------------------------------------------------------------

 




"Year-One Earnout Shares" shall mean one million eight thousand five hundred
forty-seven (1,008,547) shares of Buyer Common Stock;




"Year-Two Earnout Shares" shall mean seven hundred ninety-six thousand two
hundred twenty-one (796,221) shares of Buyer Common Stock; and




"Year-Three Earnout Shares" shall mean seven hundred twenty-three thousand five
hundred twenty-three (723,523) shares of Buyer Common Stock.




1.2.

Interpretation.




1.2.1.

As used in this Agreement, unless the context clearly indicates otherwise:




(i)

words used in the singular include the plural and words in the plural include
the singular;




(ii)

reference to any Person includes such person's successors and assigns, but only
if such successors and assigns are permitted by this Agreement, and reference to
a Person in a particular capacity excludes such Person in any other capacity;




(iii)

reference to any gender includes the other gender;




(iv)

whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without limitation”
or “but not limited to” or words of similar import;




(v)

reference to any Section means such Section of this Agreement, and references in
any Section or definition to any clause means such clause of such Section or
definition;




(vi)

the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;




(vii)

reference to any agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and by this Agreement;




(viii)

reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability, and reference to any particular
provision of any law shall be interpreted to include any revision of or
successor to that provision regardless of how numbered or classified;








8




--------------------------------------------------------------------------------

 




(ix)

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”; and




(x)

the titles and headings of Sections contained in this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of or to affect the meaning or interpretation of this Agreement.




1.2.2.

This Agreement was negotiated by the Parties with the benefit of legal
representation, and no rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any Party shall
apply to any construction or interpretation hereof.  This Agreement shall be
interpreted and construed to the maximum extent possible so as to uphold the
enforceability of each of the terms and provisions hereof, it being understood
and acknowledged that this Agreement was entered into by the Parties after
substantial negotiations and with full awareness by the parties of the terms and
provisions hereof and the consequences thereof.




1.2.3.

Where a statement in this Agreement is qualified by the expression “to the best
of Buyer’s knowledge,” “to the best of Daily Engage’s knowledge,” “to the best
of the Member’s knowledge,” “so far as Buyer is aware,” “so far as Daily Engage
is aware” or “so far as the Member is aware” or any similar expression shall be
deemed to include Buyer’s, Daily Engage’s or the Member’s actual knowledge and
what Buyer, Daily Engage or the Member should have known after due and careful
inquiry of, in the case of (i) the Buyer, the Chief Executive Officer and any
relevant person(s) involved in the management of the business of the Buyer, or
(ii) in the case of Daily Engage, the Manager and any relevant person(s)
involved in the management of the business of Daily Engage.




2.

ACQUISITION OF DAILY ENGAGE BY BUYER; CLOSING.




2.1.

Sale of the Membership Interests. On the Closing Date, the Members shall sell,
transfer and assign all of the Membership Interests to Buyer in exchange for the
consideration and the Purchase Price shall be paid as follows (the "Purchase
Price"):




(a)

On the Closing Date, the Buyer shall (i) tender the Members and Belani (A) the
Closing Notes, and (B) Irrevocable Instructions in form attached hereto as
Exhibit G and incorporated herein by such reference for the issuance of the
Closing Consideration Shares, each in such amounts as set forth on Schedule A
attached hereto, and (ii) forgive all amounts due under the Daily Engage
Promissory Notes;




(b)

On the Closing Date, the certificates representing the Year-One Earnout Shares,
Year-Two Earnout Shares and Year-Three Earnout Shares, in such amounts as set
forth on Schedule A attached hereto, shall be deposited in escrow with the
Escrow Agent under the terms of the Escrow Agreement.  While such Earnout Shares
remain subject to the terms of the Escrow Agreement such shares shall be
considered issued but not outstanding and no Member shall have any rights as a
shareholder with respect to such shares;








9




--------------------------------------------------------------------------------

 




(c)

Within sixty (60) days following the end of the Year-One Earnout Period, the
Buyer shall provide the Members with such documents as shall be reasonably
necessary to determine if the Year-One Daily Engage Target has been met.  If the
Year-One Daily Engage Target has been met: (i) the Buyer shall promptly notify
the Escrow Agent that such shares may be released from the escrow in such
amounts and to such individuals as set forth on Schedule A attached hereto; and
(ii) within sixty (60) days thereafter shall tender the Year-One Earnout Cash to
the Members in such amounts as set forth on Schedule A attached hereto.  If the
Year-One Daily Engage Target has not been met, neither the Members nor Belani
shall be entitled to the Year-One Earnout Shares and/or the Year-One Earnout
Cash; provided, however, that if the Year-Two Daily Engage Target is met, at the
time of payment of the Year-Two Earnout Shares and the Year-Two Earnout Cash,
the Members and Belani shall also be entitled to receive the Year-One Earnout
Shares and the Year-One Earnout Cash;




(d)

Within sixty (60) days following the end of the Year-Two Earnout Period, the
Buyer shall provide the Members with such documents as shall be reasonably
necessary to determine if the Year-Two Daily Engage Target has been met.  If the
Year-Two Daily Engage Target has been met: (i) the Buyer shall promptly notify
the Escrow Agent that such shares may be released from the escrow in such
amounts and to such individuals as set forth on Schedule A attached hereto; and
(ii) within sixty (60) days thereafter shall tender the Year-Two Earnout Cash to
the Members in such amounts as set forth on Schedule A attached hereto. If the
Year-Two Daily Engage Target has not been met, neither the Members nor Belani
shall be entitled to the Year-Two Earnout Shares and/or the Year-Two Earnout
Cash; provided, however, that if the Year-Three Daily Engage Target is met, at
the time of payment of the Year-Three Earnout Shares and the Year-Three Earnout
Cash, the Members and Belani shall also be entitled to receive the Year-One
Earnout Shares, the Year-One Earnout Cash, the Year-Two Earnout Shares and the
Year-Two Earnout Cash;




(e)

Within sixty (60) days following the end of the Year-Three Earnout Period, the
Buyer shall provide the Members with such documents as shall be reasonably
necessary to determine if the Year-Three Daily Engage Target has been met.  If
the Year-Three Daily Engage Target has been met: (i) the Buyer shall promptly
notify the Escrow Agent that such shares may be released from the escrow in such
amounts and to such individuals as set forth on Schedule A attached hereto; and
(ii) within sixty (60) days thereafter shall tender the Year-Three Earnout Cash
to the Members in such amounts as set forth on Schedule A attached hereto.  If
the Year-Three Daily Engage Target has not been met, neither the Members nor
Belani shall be entitled to the Year-Three Earnout Shares or the Year-Three
Earnout Cash; provided, however, that the Members and Belani shall be entitled
to receive such portion, if any, of the Year-One Earnout Shares, the Year-One
Earnout Cash, the Year-Two Earnout Shares and the Year-Two Earnout Cash to the
extent not previously paid to them as they may have otherwise been entitled to
under this Section 2.1 had the Year-One Daily Engage Target and/or Year-Two
Daily Engage Target been achieved.  For example, if Daily Engage reports total
revenues of at least $65,000,000 and operating income of at least $15,000,000
for the Year-Three Earnout Period, notwithstanding that the Year-Three Daily
Engage Target was not met, the Members and Belani would be entitled to the
Year-One Earnout Shares, the Year-One Earnout Cash, the Year-Two Earnout Shares
and the Year-Two Earnout Cash.








10




--------------------------------------------------------------------------------

 




(f)

The issuance of the Consideration Shares and the Earnout Shares shall be exempt
from registration under the Securities Act in reliance on an exemption provided
by Section 4(a)(2) of that act and shall be “restricted securities” as that term
is defined in Rule 144 promulgated under the Securities Act.  




2.2.

Closing. The Closing shall take place at the offices of Pearlman Law Group LLP,
counsel for the Buyer. All actions taken at the Closing shall be deemed to have
been taken simultaneously at the time the last of any such actions is taken or
completed. The Closing shall occur at 10:00 a.m., Eastern time, on the first
Business Day following the satisfaction of the closing conditions described in
Section 7 herein (the “Closing Date”) or at such other place, and on such other
date and/or time, as the Parties may agree in writing.




3.

REPRESENTATIONS AND WARRANTIES OF DAILY ENGAGE AND MEMBERS.




Except as otherwise set forth in the amended and restated disclosure schedule of
even date herewith which is executed and delivered by Daily Engage (the “Daily
Engage Disclosure Schedule”), Daily Engage and Members hereby jointly and
severally make the following representations and warranties to Buyer as of the
date hereof and as of the Closing Date.  Nothing in the Daily Engage Disclosure
Schedule shall be deemed adequate to disclose an exception to a representation
or warranty made herein, however, unless the Daily Engage Disclosure Schedule
identifies the exception with reasonable particularity and describes the
relevant facts in reasonable detail.  The Daily Engage Disclosure Schedule will
be arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in this Agreement.  The Daily Engage Disclosure Schedule supersedes in
its entirety the disclosure schedule executed and delivered with the Original
Agreement.




3.1.

Organization and Good Standing.  Daily Engage is a limited liability company
duly incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization, with full power and authority to own, lease
and operate its business and properties and to carry on business in the places
and in the manner as presently conducted or proposed to be conducted.  Daily
Engage is in good standing as a foreign organization in each jurisdiction in
which the properties owned, leased or operated, or where its business is
conducted that requires such qualification except where the failure to so
qualify would not have a Material Adverse Effect.  Daily Engage does not have
any Subsidiaries.




3.2.

Authority and Enforcement.  Daily Engage has all requisite power and authority
to execute and deliver this Agreement, and to consummate the transactions
contemplated hereby.  Daily Engage has taken all actions necessary for the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and this Agreement constitutes the valid and
binding obligation of Daily Engage, enforceable against it in accordance with
its terms, except as may be affected by bankruptcy, insolvency, moratoria or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.








11




--------------------------------------------------------------------------------

 




3.3.

Ownership of Membership Interests.  The Members are the sole owners of all
membership interests in Daily Engage in the amounts set forth on Schedule A.
 The Membership Interests have been duly authorized, are duly and validly
issued, fully paid, and nonassessable, and are free of any Lien, encumbrance or
restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws. There is no outstanding security of any kind
convertible into or exchangeable for membership interests or equity ownership
interest in Daily Engage.




3.4.

No Conflicts or Defaults.  The execution and performance of this Agreement does
not, and the consummation of the transactions contemplated hereby and compliance
with the provisions of this Agreement will not (a) conflict with or violate the
incorporation and or formation documents of Daily Engage, (b) conflict with or
violate any statute, ordinance, rule, regulation, judgment, order, writ,
injunction, decree or law applicable to Daily Engage, or by which either Daily
Engage or its properties or assets may be bound or affected, or (c) result in a
violation or breach of or constitute a default (or an event which with or
without notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in any loss of any benefit under, any contract, agreement or
arrangement to which Daily Engage is a party, or the creation of Liens on any of
the property or assets of Daily Engage. No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity, is required by Daily Engage in connection with the execution of this
Agreement or the consummation by it of the transactions contemplated hereby,
except for such other consents, approvals, orders, authorizations,
registrations, declarations or filings, the failure of which to obtain would not
individually or in the aggregate have a Material Adverse Effect.




3.5.

Consents of Third Parties.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by Daily
Engage does not require the consent of any Person.




3.6.

Actions Pending.  There is no action, suit, claim, investigation or proceeding
pending or, to the knowledge of Daily Engage, threatened against Daily Engage,
which questions the validity of this Agreement or the transactions contemplated
hereby or any action taken or to be taken pursuant hereto or thereto.  There is
no action, suit, claim, investigation or proceeding pending or, to the knowledge
of Daily Engage threatened against or involving Daily Engage.  There are no
outstanding or pending Government Orders against Daily Engage.




3.7.

Daily Engage Financial Statements.  The Daily Engage Financial Statements
present fairly in all material respects the financial position and results of
operations of Daily Engage as at the dates and for the periods indicated
therein. Daily Engage has no Liabilities (i) of the nature (whether known or
unknown and whether absolute, accrued, contingent or otherwise) that GAAP would
require to be set forth in the balance sheet as of the Balance Sheet Date
included in the Daily Engage Financial Statements which are not set forth
therein or (ii) other than Liabilities in the ordinary course of Daily Engage's
business since the Balance Sheet Date.








12




--------------------------------------------------------------------------------

 




3.8.

Assets.  Schedule 3.8 of the Daily Engage Disclosure Schedule lists all Liens on
Daily Engage's assets.  Except as set forth on Schedule 3.8, Daily Engage has
good and marketable title, free and clear of all Liens to all of the properties
and assets, real and personal, tangible or intangible, which are reflected at
the Balance Sheet Date included in the Daily Engage Financial Statements, except
for such imperfections of title, easements and encumbrances, if any, as do not
materially interfere with the use of such property as such property is used and
which would not have a Material Adverse Effect on Daily Engage.  Daily Engage
does not own any real property.  The assets of Daily Engage are adequate for
Buyer to operate the business in substantially the same manner as conducted by
Daily Engage.  All of the assets are in good working order.  Daily Engage has
not licensed or otherwise allowed or enabled the use of any of the assets to any
other Person, or granted any right with respect to the assets to any other
Person that may, in any manner, restrict, impede or adversely affect Buyer's
rights therein.   




3.9.

Intellectual Property.  




(a)

Schedule 3.9(a) of the Daily Engage Disclosure Schedule lists all (i)
Intellectual Property Registrations and (ii) Intellectual Property Assets,
including software, that are not registered but that are material to the
operation of Daily Engage's business. All required filings and fees related to
the Intellectual Property Registrations have been timely filed with and paid to
the relevant Governmental Entity and authorized registrars, and all Intellectual
Property Registrations are otherwise in good standing. Daily Engage has provided
Buyer with true and complete copies of file histories, documents, certificates,
office actions, correspondence and other materials related to all Intellectual
Property Registrations.




(b)

Schedule 3.9(b) of the Daily Engage Disclosure Schedule lists all oral and
written Intellectual Property Agreements.  Daily Engage has provided Buyer with
true and complete copies of all such Intellectual Property Agreements, including
all modifications, amendments and supplements thereto and waivers thereunder.
The material terms of all oral Intellectual Property Agreements is set forth on
Schedule 3.9(b). Each Intellectual Property Agreement is valid and binding on
Daily Engage in accordance with its terms and is in full force and effect. None
of Daily Engage or, to Daily Engage's knowledge, any other party thereto is in
breach of or default under (or is alleged to be in breach of or default under)
in any material respect, or has provided or received any notice of breach or
default of or any intention to terminate, any Intellectual Property Agreement.
 No event or circumstance has occurred that, with notice or lapse of time or
both, would constitute an event of default under any Intellectual Property
Agreement or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of any
benefit thereunder.




(c)

Except as set forth in Schedule 3.9(c) of the Daily Engage Disclosure Schedule,
Daily Engage is the sole and exclusive legal and beneficial, and with respect to
the Intellectual Property Registrations, record, owner of all right, title and
interest in and to the Intellectual Property Assets, and has the valid right to
use all other Intellectual Property used in or necessary for the conduct of its
business as currently conducted, in each case, free and clear of Liens. Without
limiting the generality of the foregoing, Daily Engage has entered into binding,
written agreements with every current and former employee of Daily Engage, and
with every current and former independent contractor providing any services
related to intellectual property, whereby such employees and independent
contractors assign to Daily

 





13




--------------------------------------------------------------------------------

 




Engage any ownership interest and right they may have in the Intellectual
Property Assets.  Daily Engage has provided Buyer with true and complete copies
of the form of such agreements.




(d)

The Intellectual Property Assets and Intellectual Property licensed under the
Intellectual Property Agreements are all of the Intellectual Property necessary
to operate Daily Engage's business as presently conducted. The consummation of
the transactions contemplated hereunder will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other Person in respect of, the Buyer's right to own, use or
hold for use any Intellectual Property as owned, used or held for use in the
conduct of Daily Engage's business as currently conducted.




(e)

Daily Engage's rights in the Intellectual Property Assets are valid, subsisting
and enforceable. Daily Engage has taken all reasonable steps to maintain the
Intellectual Property Assets and to protect and preserve the confidentiality of
all trade secrets included in the Intellectual Property Assets, including
requiring all Persons having access thereto to execute written non-disclosure
agreements.




(f)

The conduct of Daily Engage's business as currently and formerly conducted, and
the Intellectual Property Assets and Intellectual Property licensed under the
Intellectual Property Agreements as currently or formerly owned, licensed or
used by Daily Engage, have not infringed, misappropriated, diluted or otherwise
violated, and have not, do not and will not infringe, dilute, misappropriate or
otherwise violate, the Intellectual Property or other rights of any Person. To
the knowledge of Daily Engage, no Person has infringed, misappropriated, diluted
or otherwise violated, or is currently infringing, misappropriating, diluting or
otherwise violating, any Intellectual Property Assets.




(g)

There are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or threatened (including in the form of offers
to obtain a license): (i) alleging any infringement, misappropriation, dilution
or violation of the Intellectual Property of any Person by Daily Engage in
connection with its business; (ii) challenging the validity, enforceability,
registrability or ownership of any Intellectual Property Assets or Daily
Engage's rights with respect to any Intellectual Property Assets; or (iii) by
Daily Engage or any other Person alleging any infringement, misappropriation,
dilution or violation by any Person of any Intellectual Property Assets. Daily
Engage is not subject to any outstanding or prospective Governmental Order
(including any motion or petition therefor) that does or would restrict or
impair the use of any Intellectual Property Assets.




3.10.

Books and Records.  The books, records and documents of Daily Engage accurately
reflect in all material respects the information relating to the business of
Daily Engage, the location and collection of its assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of Daily
Engage.




3.11.

Contracts.  Section 3.11 of the Daily Engage Disclosure Schedule identifies each
material Contract to which Daily Engage is a party.  Each such Contract is in
full force and effect.  No party to any such Contract is in default of any
material obligation thereunder and Daily Engage has not received notice of the
termination of any such Contract prior to its scheduled termination date.  To
the knowledge of Daily Engage, no event has occurred or





14




--------------------------------------------------------------------------------

 




circumstance exists that (with or without notice or lapse of time) may
contravene, conflict with, or result in a violation or breach of, or give Daily
Engage or other Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any material Contract to which Daily Engage is a party.  Daily Engage
has not given nor received from any other Person, any notice or other
communication (whether oral or written) regarding any actual, alleged, possible,
or potential violation or breach of, or default under, any material Contract to
which Daily Engage is a party.




3.12.

Compliance with Laws.  Daily Engage currently has all Permits which are required
for the operation of its business, other than those the failure of which to
possess would not have a Material Adverse Effect on Daily Engage.  Daily Engage
is not in default or violation (and no event has occurred which, with notice or
the lapse of time or both, would constitute a default or violation) of any term,
condition or provision of any Permit to which it is a party required for the
operation of Daily Engage's business, except where such default or violation
would not have a Material Adverse Effect on Daily Engage.

 

3.13.

Insurance.  Daily Engage maintains insurance against all risks customarily
insured against by companies in its industry.  All such policies are in full
force and effect, and Daily Engage has not received any notice from any
insurance company suspending, revoking, modifying or canceling (or threatening
such action) any insurance policy issued to Daily Engage.

 

3.14.

Brokers.  All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried without the intervention of any person in
such a manner as to give rise to any valid claim by any person against Daily
Engage for a finder’s fee, brokerage commission or similar payment.

 

3.15.

Employees.  Section 3.15 of the Daily Engage Disclosure Schedule sets forth the
name, date of hire, period of continuous service, salary (or other
remuneration), incentive compensation and other benefits of each employee of
Daily Engage.  Daily Engage is not a party to or bound by any collective
bargaining, shop or similar agreements.  Except as set forth on Schedule 3.15 of
the Daily Engage Disclosure Schedule, Daily Engage does not have any “employee
benefit plans” including, but not limited to, bonus, pension, profit sharing,
deferred compensation, incentive compensation, excess benefit, stock, stock
option, severance, termination pay, change in control or other employee benefit
plans, programs or arrangements, whether written or unwritten, qualified or
unqualified, funded or unfunded, currently maintained, or contributed to, or
required to be maintained or contributed to, by Daily Engage, other than the
employment contracts, medical, dental, vision, disability, life insurance and or
vacation benefits.  Daily Engage is in compliance with all applicable federal
and state laws and regulations concerning the employer-employee relationship,
including applicable wage and hour laws, worker compensation statutes,
unemployment laws, and social security laws, except, in each case, where the
failure to so comply could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Except as set forth in Section 3.15
of the Daily Engage Disclosure Schedule, there are no pending or, to Daily
Engage’s knowledge, threatened claims, investigations, charges, citations,
hearings, consent decrees, or litigation concerning: wages, compensation,
bonuses, commissions, awards, or payroll deductions; equal employment or human
rights violations regarding race, color, religion, sex, national origin, age,
handicap, veteran’s





15




--------------------------------------------------------------------------------

 




status, marital status, disability, or any other recognized class, status, or
attribute under any federal or state equal employment law prohibiting
discrimination; representation petitions or unfair labor practices; grievances
or arbitrations pursuant to current or expired collective bargaining agreements;
workers’ compensation; wrongful termination, negligent hiring, invasion of
privacy or defamation; wage and hour laws; or immigration.  Except as set forth
in Section 3.15 of the Daily Engage Disclosure Schedule, Daily Engage is not
liable for any unpaid wages, bonuses, or commissions (other than those not yet
due) or any Tax, penalty, assessment, or forfeiture for failure to timely pay
any of the foregoing.




3.16.

Taxes.  Except as set forth on Schedule 3.16 of the Daily Engage Disclosure
Schedule, all material Income Tax Returns of Daily Engage required to be filed
with respect to its business have been timely filed, all such Income Tax Returns
are complete and correct in all material respects, and Daily Engage has paid on
a timely basis all Income Taxes that were due and payable as reflected on such
Income Tax Returns.  Daily Engage has not waived any statute of limitations in
respect of Income Taxes in connection with its business or agreed to any
extension of time with respect to an Income Tax assessment or deficiency in
connection with its business.  At all times since its formation, Daily Engage
has been classified for U.S. federal income tax purposes as a partnership, and
is so classified for U.S. federal income tax purposes at the time of the
Closing.  Daily Engage is not a party to any Income Tax allocation or sharing
agreement. Daily Engage is not and has not been a party to any “listed
transaction,” as defined in Code Section 6707A(c)(2) and U.S. Treasury
Regulation Section 1.6011-4(b)(2).




3.17.

No Adverse Changes.  Since the Balance Sheet Date, there has not been (a) any
change in the business, prospects, the financial or other condition, or the
respective assets or Liabilities of Daily Engage, (b) any loss sustained by
Daily Engage, including, but not limited to any loss on account of theft, fire,
flood, explosion, accident or other calamity, whether or not insured, or (c) to
the knowledge of Daily Engage, any event, condition or state of facts,
including, without limitation, the enactment, adoption or promulgation of any
law, rule or regulation, the occurrence of which materially and adversely does
or would have a Material Adverse Effect.




3.18.

No Other Actions .  Since the Balance Sheet Date, Daily Engage has (i) operated
its business and conducted its affairs only in the usual and ordinary course
consistent with past practices and in such manner as shall be consistent with
all representations and warranties of Daily Engage so that the same remain true
and accurate as of the Closing, (ii) except as set forth in Section 3.18 of the
Daily Engage Disclosure Schedule made all regularly scheduled payments on the
Liabilities of Daily Engage, (iii) not made any material expenditures or
incurred or agreed to any additional indebtedness, except in the ordinary course
of Daily Engage's businesses and which would not be material to Daily Engage
when taken as a whole, (iv) not made any distributions or paid any dividends to
any Member or made bonus payments to the Daily Engage employees other than
consistent with past practices; or (v) not increased any Daily Engage's
employees or consultants compensation, other than a regularly scheduled increase
in the ordinary course of the Daily Engage's business.




3.19.

Anti-Corruption Laws.  Neither Daily Engage nor any director, officer, member or
employee of Daily Engage nor, to Daily Engage's knowledge after inquiry, any
agent, consultant affiliate, or other person acting on behalf of Daily Engage
has (i) violated or is in





16




--------------------------------------------------------------------------------

 




violation of any applicable provision of the U.S. Foreign Corrupt Practices Act
of 1977, as amended, or any other applicable anti-bribery or anti-corruption law
(collectively, “Anti-Corruption Laws”), (ii) promised, offered, provided,
attempted to provide, or authorized the provision of anything of value, directly
or indirectly, to any person for the purpose of obtaining or retaining business,
influencing any act or decision of the recipient, or securing any improper
advantage; or (iii) made any payment of funds of Daily Engage or received or
retained any funds in violation of any Anti-Corruption Laws.

 

3.20.

Disclosure.  The representations, warranties and acknowledgments of Daily Engage
set forth herein are true, complete and accurate in all material respects, do
not omit to state any material fact, or omit any fact necessary to make such
representations, warranties and acknowledgments, in light of the circumstances
under which they are made, not misleading.

 

3.21.

Bad Actor Disqualifying Event.  Daily Engage is not subject to any Bad Actor
Disqualifying Event.




4.

REPRESENTATIONS AND WARRANTIES OF THE MEMBERS.




Each Member hereby warrants and represents to Buyer, as of the date of this
Agreement and with the same force and effect on the Closing Date as if then
made, as follows:




4.1.

Power and Authority. The execution and delivery of this Agreement and each
instrument required hereby to be executed and delivered by each Member prior to
or at the Closing, the performance of each Member’s obligations hereunder and
thereunder and the consummation by the Members of the transactions contemplated
hereby have been duly and validly authorized by all necessary action on the part
of each Member, and no other proceedings on the part of the Members are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed by each
Member, and, assuming this Agreement has been duly executed by Daily Engage and
the Buyer, this Agreement constitutes a valid and binding agreement of each
Member, enforceable against each Member in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, and similar laws of general
applicability relating to or affecting creditors' rights and to general equity
principles.

 

4.2.

Ownership of Membership Interests.  The Members are the sole record and
beneficial owners of the Membership Interests, all of which Membership Interests
are owned free and clear of all Liens, and have not been sold, pledged, assigned
or otherwise transferred except pursuant to this Agreement.  There are no
outstanding subscriptions, rights, options, warrants or other agreements
obligating the Members to sell or transfer to any third person any of the
Membership Interests owned by the Members, or any interest therein.  The Members
have full power and authority to exchange, transfer and deliver to Buyer the
Membership Interests.

 

4.3.

Consents and Approvals. The execution and performance of this Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the provisions of this Agreement will not (a) conflict with or violate any
statute, ordinance, rule, regulation, judgment, order, writ, injunction, decree
or law applicable to the shareholders, or (b) by which either the Members or
their properties or assets may be bound or





17




--------------------------------------------------------------------------------

 




affected, or result in a violation or breach of or constitute a default (or an
event which with or without notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in any loss of any benefit under, any
contract, agreement or arrangement to which the Member is a party, or the
creation of Liens on any of the properties or assets of the Member. No consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Entity, is required by the Members in connection with the
execution of this Agreement by the Members or the consummation by them of the
transactions contemplated hereby, except for such other consents, approvals,
orders, authorizations, registrations, declarations or filings, the failure of
which to obtain would not individually or in the aggregate have a Material
Adverse Effect.




4.4.

Investment Representations.  The Members are acquiring, or will acquire, the
shares of Buyer Common Stock for their own account with the present intention of
holding such securities for purposes of investment, and it has no intention of
distributing such shares of Buyer Common Stock, or selling, transferring or
otherwise disposing of such shares of Buyer Common Stock in a public
distribution, in any of such instances, in violation of the federal securities
laws of the United States of America.  The Member understands that (a) the
shares of Buyer Common Stock will be “restricted securities,” as defined in Rule
144 promulgated under the Securities Act; (b) such shares of Buyer Common Stock
will be subject to restrictions on transfer and will be issued in reliance on
exemptions for private offerings contained in Section 4(a)(2) of the Securities
Act; (c) the Buyer has no obligation to so register the shares of Buyer Common
Stock for resale; and (d) the shares of Buyer Common Stock may not be
distributed, re-offered or resold except through a valid and effective
registration statement or pursuant to a valid exemption from the registration
requirements under the Securities Act at such time as the shares of Buyer Common
Stock become eligible for resale by the Member.  The Member acknowledges that
upon any future distribution by him of the shares of Buyer Common Stock to any
other third party, as a condition precedent to such distribution, the receiving
party(ies) will be required to execute agreements for the benefit of Buyer in a
form and substance satisfactory to it acknowledging and consenting to the
foregoing investment representations and the restrictions on transfer. The
certificates evidencing the shares of Buyer Common Stock shall contain the
following legend:




“The shares of common stock evidenced by this certificate have not been
registered under the Securities Act of 1933, as amended (the “Act”). Such shares
may not be sold, transferred, pledged, hypothecated or otherwise disposed of
unless they have been so registered or Bright Mountain Media, Inc. shall have
received an opinion of counsel satisfactory to it to the effect that
registration thereof for purposes of transfer is not required under the Act or
the securities laws of any state.”




4.5.

Information on Buyer.  The Member has been provided access via the Commission's
public website at www.sec.gov/EDGAR with access to copies of Buyer's Annual
Report on Form 10-K for the period ended December 31, 2016 and its other filings
with the Commission, and represents and warrants that it has read and reviewed
these reports, together with Buyer’s other filings with the Commission.  The
Member is a sophisticated investor who has such knowledge and experience in
financial, tax and other business matters as to enable him to evaluate the
merits and risks of, and to make an informed investment decision with respect
to, the





18




--------------------------------------------------------------------------------

 




shares of Buyer Common Stock and this Agreement.  The Member, either alone or
together with his advisors, has such knowledge and experience in financial, tax,
and business matters, and, in particular, investments in securities, so as to
enable him to utilize the information made available to him in connection with
the transactions contemplated hereby, to evaluate the merits and risks of an
investment in the shares of Buyer Common Stock and to make an informed
investment decision with respect thereto. The Member understands that his
acquisition of the shares of Buyer Common Stock is a speculative investment, and
the Member represents that he is able to bear the risk of such investment for an
indefinite period, and can afford a complete loss thereof.




4.6.

Disclosure.  The representations, warranties and acknowledgments of Daily Engage
and the Member set forth herein are true, complete and accurate in all material
respects, do not omit to state any material fact, or omit any fact necessary to
make such representations, warranties and acknowledgments, in light of the
circumstances under which they are made, not misleading.

 

4.7.

Bad Actor Disqualifying Event.  The Member is not subject to any Bad Actor
Disqualifying Event.

 

4.8.

Daily Engage Projections.  The Member has participated in the preparation of the
Daily Engage Projections and such projections are reasonable, contemplate all
known trends which may impact the future operations of Daily Engage and do not
misstate or omit any facts or assumptions which would adversely impact the
ability of the Members to achieve the Year-One Daily Engage Target, Year-Two
Daily Engage Target and/or Year-Three Daily Engage Target.

 

4.9

Anti-Corruption Laws .  The Member has not (i) violated or is in violation of
any applicable provision of the Anti-Corruption Laws, (ii) promised, offered,
provided, attempted to provide, or authorized the provision of anything of
value, directly or indirectly, to any person for the purpose of obtaining or
retaining business, influencing any act or decision of the recipient, or
securing any improper advantage; or (iii) made any payment of funds of or
received or retained any funds in violation of any Anti-Corruption Laws.




5.

REPRESENTATIONS AND WARRANTIES OF BUYER.




The Buyer hereby makes the following representations and warranties to the
Members as of the date hereof and as of the Closing Date.  




5.1.

Organization and Good Standing.  The Buyer is an entity duly incorporated,
validly existing and in good standing under the laws of the State of Florida,
with full corporate power and authority to own, lease and operate its business
and properties and to carry on its business in the places and in the manner as
presently conducted or proposed to be conducted.  The Buyer is in good standing
as a foreign entity in each jurisdiction in which the properties owned, leased
or operated, or where the business is conducted by it requires such
qualification, except where the failure to so qualify would not have a Material
Adverse Effect on its business, taken as a whole, or consummation of the
transactions contemplated hereby.

 





19




--------------------------------------------------------------------------------

 




5.2.

Authority and Enforcement.  The Buyer has all requisite corporate power and
authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby.  The Buyer has taken all corporate action
necessary for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby, and this Agreement constitutes the
valid and binding obligation of the Buyer, enforceable against it in accordance
with its terms, except as may be affected by bankruptcy, insolvency, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

5.3.

No Conflicts or Defaults .  The execution and delivery of this Agreement by the
Buyer and the consummation of the transactions contemplated hereby do not and
shall not (a) contravene its articles of incorporation or bylaws, or (b) with or
without the giving of notice or the passage of time (i) violate, conflict with,
or result in a material breach of, or a material default or loss of rights
under, any covenant, agreement, mortgage, indenture, lease, instrument, Permit
or license to which it is a party or by which it is bound, or any judgment,
order or decree, or any law, rule or regulation to which it is subject, (ii)
result in the creation of, or give any party the right to create, any Lien upon
any assets or properties of the Buyer, (iii) terminate or give any party the
right to terminate, amend, abandon or refuse to perform, any material agreement,
arrangement or commitment relating to which the Buyer is a party, or (iv) result
in a Material Adverse Effect.




5.4.

Shares of Buyer Common Stock.  The shares of Buyer Common Stock have been duly
authorized, and upon issuance pursuant to the provisions hereof, will be validly
issued, fully paid and non-assessable.

 

5.5.

Actions Pending.  There is no action, suit, claim, investigation or proceeding
pending or, to the knowledge of the Buyer, threatened against it which questions
the validity of this Agreement or the transactions contemplated hereby or any
action taken or to be taken pursuant hereto or thereto.  There is no action,
suit, claim, investigation or proceeding pending or, to the knowledge of the
Buyer, threatened against or involving the Buyer or any of its properties or
assets.  There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or Governmental Entity against the Buyer or
affecting its assets.

 

5.6.

SEC Reports.  The Buyer files annual, quarterly and current reports with the
Commission, pursuant to Section 12(g) of the Exchange Act.  The Buyer has filed
all reports required to be filed by it under the Exchange Act since March 31,
2013 (the “SEC Reports”). The SEC Reports do not misrepresent a material fact,
do not omit to state a material fact and do not omit any fact necessary to make
the statements made therein, in light of the circumstances under which they are
made, not misleading.

 

5.7.

Disclosure.  The representations, warranties and acknowledgments of the Buyer
set forth herein are true, complete and accurate in all material respects and do
not omit any fact necessary to make such representations, warranties and
acknowledgments not misleading.

 





20




--------------------------------------------------------------------------------

 




6.

COVENANTS; ADDITIONAL AGREEMENTS.




6.1.

Conduct of Business Prior to the Closing.  From the date hereof until the
Closing Date, except as otherwise provided in this Agreement or consented to in
writing by the Buyer (which consent shall not be unreasonably withheld or
delayed), Daily Engage shall (i) operate its business and conduct its affairs
only in the usual and ordinary course consistent with past practices, and in
such manner as shall be consistent with all representations and warranties of
Daily Engage and the Members so that the same remain true and accurate as of the
Closing Date; (ii) preserve substantially intact its business organization,
maintain its rights and franchises, use its reasonable efforts to retain the
services of its officers and key employees and maintain its relationships with
its customers and suppliers; and (iii) not enter into any new transactions which
result, or could be reasonably expect to result, in a Lien on Daily Engage's
assets.  Except as specifically provided in this Agreement or otherwise
consented to in writing by the Buyer (which consent shall not be unreasonably
withheld) from the date of this Agreement until the Closing Date, or until the
earlier termination of this Agreement, Daily Engage shall not do any of the
following:




(a)

(i) increase the compensation payable or to become payable to the Manager or any
officer; (ii) grant any severance or termination pay to, or enter into any
employment or severance agreement with, the Manager, any officer or employee; or
(iii) establish, adopt, enter into, or amend, any benefit plan except as may be
required by applicable Law except in any case for customary bonus or increases
in the ordinary course of business or as required by contract;




(b)

declare, set aside or pay any distribution, or make any other distribution in
respect of, outstanding membership interests;




(c)

(i) redeem, purchase or otherwise acquire any membership interests or any
securities or obligations convertible into or exchangeable for any membership
interests, or any options, warrants or conversion or other rights to acquire any
membership interests or any such securities or obligations; (ii) effect any
reorganization or recapitalization; or (iii) split, combine or reclassify any of
its membership interests or issue or authorize or propose the issuance of any
other securities.




(d)

acquire or agree to acquire, by merging or consolidating with, by purchasing an
equity interest in or a portion of the assets of, or in any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets of any other person;




(e)

sell, lease, exchange, mortgage, pledge, transfer or otherwise dispose of, or
agree to sell, lease, exchange, mortgage, pledge, transfer or otherwise dispose
of, any of its assets, except for dispositions of assets in the ordinary course
of business and consistent with past practice;




(f)

propose or adopt any amendments to its formation documents;




(g)

incur any obligation for borrowed money or purchase money indebtedness, whether
or not evidenced by a note, bond, debenture or similar instrument;  








21




--------------------------------------------------------------------------------

 




(h)

(i) change any of its methods of accounting in effect at the Balance Sheet Date,
(ii) make or rescind any express or deemed election relating to taxes, or (iii)
change any of its methods of reporting income or deductions for federal income
tax purposes from those to be employed in the preparation of the federal income
tax returns for the taxable year ended December 31, 2016, except, in the case of
clause (i) or (ii) as may be required by Law or GAAP; or




(i)

agree in writing or otherwise to do any of the foregoing.




6.2.

Access to Information.  From the date hereof until the Closing, Daily Engage
shall (a) afford Buyer and its Representatives full and free access to and the
right to inspect all of the properties, assets, premises, books and records,
Contracts and other documents and data related to Daily Engage; (b) furnish
Buyer and its Representatives with such financial, operating and other data and
information related to Daily Engage as Buyer or any of its Representatives may
reasonably request; and (c) instruct the Representatives of Daily Engage to
cooperate with Buyer in its investigation of Daily Engage.  Any investigation
pursuant to this Section 6.2 shall be conducted in such manner as not to
interfere unreasonably with the conduct of the business Daily Engage. No
investigation by Buyer or other information received by Buyer shall operate as a
waiver or otherwise affect any representation, warranty or agreement given or
made by Daily Engage or the Members in this Agreement.




6.3.

No Solicitation of Other Bids.




(a)

Neither Daily Engage nor a Member shall, and shall not authorize or permit any
of its or their Affiliates or any of its or their Representatives to, directly
or indirectly, (i) encourage, solicit, initiate, facilitate or continue
inquiries regarding an Acquisition Proposal; (ii) enter into discussions or
negotiations with, or provide any information to, any Person concerning a
possible Acquisition Proposal; or (iii) enter into any agreements or other
instruments (whether or not binding) regarding an Acquisition Proposal.  Daily
Engage and the Members shall each immediately cease and cause to be terminated,
and shall cause its or their Affiliates and all of its or their and their
Representatives to immediately cease and cause to be terminated, all existing
discussions or negotiations with any Persons conducted heretofore with respect
to, or that could lead to, an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” means any inquiry, proposal or offer from any Person
(other than Buyer or any of its Affiliates) relating to the direct or indirect
disposition, whether by sale, merger or otherwise, of all or any portion of
Daily Engage, its business or operations.




(b)

In addition to the other obligations under this Section 6.3, Daily Engage and
the Members shall each promptly (and in any event within three (3) Business Days
after receipt thereof by Daily Engage, a Member or any of its or their
Representatives) advise Buyer orally and in writing of any Acquisition Proposal,
any request for information with respect to any Acquisition Proposal, or any
inquiry with respect to or which could reasonably be expected to result in an
Acquisition Proposal, the material terms and conditions of such request,
Acquisition Proposal or inquiry, and the identity of the Person making the same.








22




--------------------------------------------------------------------------------

 




(c)

Daily Engage and the Members agree that the rights and remedies for
noncompliance with this Section 6.3 shall include having such provision
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to Buyer and that money damages would not provide an adequate
remedy to Buyer.




6.4.

Notice of Certain Events.




(a)

From the date hereof until the Closing, Daily Engage and the Members shall
promptly notify Buyer in writing of:




(i)

any fact, circumstance, event or action the existence, occurrence or taking of
which (A) has had, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (B) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by
Daily Engage and/or a Member hereunder not being true and correct or (C) has
resulted in, or could reasonably be expected to result in, the failure of any of
the conditions set forth in Section 6.1 to be satisfied;




(ii)

any notice or other communication from any Person alleging that the consent of
such Person is or may be required in connection with the transactions
contemplated by this Agreement;




(iii)

any notice or other communication from any Governmental Entity in connection
with the transactions contemplated by this Agreement; and




(iv)

any Actions commenced or, to the knowledge of Daily Engage or any Member,
threatened against, relating to or involving or otherwise affecting Daily Engage
that, if pending on the date of this Agreement, would have been required to have
been disclosed pursuant to Section 3 or that relates to the consummation of the
transactions contemplated by this Agreement.




(b)

Buyer's receipt of information pursuant to this Section 6.4 shall not operate as
a waiver or otherwise affect any representation, warranty or agreement given or
made by Daily Engage or the Members in this Agreement and shall not be deemed to
amend or supplement the Daily Engage Disclosure Schedule.




6.5.

Confidentiality. From and after the Closing, each of Daily Engage and the
Members shall, and shall cause its or their Affiliates to, hold, and shall use
its or their reasonable best efforts to cause its or their respective
Representatives to hold, in confidence any and all information, whether written
or oral, concerning the Buyer, except to the extent that Daily Engage and/or the
Member can show that such information (a) is generally available to and known by
the public through no fault of Daily Engage and/or the Member, any of its or
their Affiliates or their respective Representatives; or (b) is lawfully
acquired by Daily Engage and/or the Member, any of its or their Affiliates or
their respective Representatives from and after the Closing from sources which
are not prohibited from disclosing such information by a legal, contractual or
fiduciary obligation. If Daily Engage and/or the Member or any of its or their
Affiliates or their respective Representatives are compelled to disclose any
information by judicial or administrative process or by other requirements of
Law, Daily Engage and/or the Member shall promptly notify





23




--------------------------------------------------------------------------------

 




Buyer in writing and shall disclose only that portion of such information which
Daily Engage and/or the Member is advised by its counsel in writing is legally
required to be disclosed, provided that Daily Engage and/or the Member shall use
reasonable best efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information.




6.6.

Closing Conditions.  From the date hereof until the Closing, each Party hereto
shall use reasonable best efforts to take such actions as are necessary to
expeditiously satisfy the closing conditions set forth in Section 7 hereof.




6.7.

Transfer Taxes. The Buyer shall (a) be responsible for (and shall indemnify and
hold harmless the Members against) any and all liabilities for any sales, use,
stamp, value added, documentary, filing, recording, transfer, stock transfer,
gross receipts, registration, duty, securities transactions or similar fees or
taxes or governmental charges (together with any interest or penalty, addition
to tax or additional amount imposed) as levied by any Governmental Entity in
connection with the transactions contemplated by this Agreement (collectively,
“Transfer Taxes”), regardless of the Person liable for such Transfer Taxes under
applicable Law and (b) timely file or caused to be filed all necessary documents
(including all Tax Returns) with respect to Transfer Taxes.  




6.8.

Further Assurances.  If, at any time after the Closing, the Parties shall
consider or be advised that any further deeds, assignments or assurances in law
or that any other things are necessary, desirable or proper to complete the
transactions contemplated hereby in accordance with the terms of this Agreement
or to vest, perfect or confirm, of record or otherwise, the title to any
property or rights of the Parties hereto, the Parties agree that their proper
Representatives shall execute and deliver all such proper deeds, assignments and
assurances in law and do all things necessary, desirable or proper to vest,
perfect or confirm title to such property or rights and otherwise to carry out
the purpose of this Agreement, and that the proper Representatives of the
Parties are fully authorized to take any and all such action.




6.9.

Press Releases and Communications.  No press release or public announcement
related to this Agreement or the transactions contemplated herein, shall be
issued or made by any party hereto without the prior written approval of the
Buyer.  Neither Daily Engage nor any Member shall have any communications with
any third party, other than its Representatives, without the prior written
consent of the Buyer.  Nothing herein shall prevent Daily Engage from notifying
its employees, customers or suppliers of the transactions contemplated hereby as
is necessary or desirable to facilitate the consummation of such transactions;
provided, however, that any such communication shall be previously approved by
the Buyer and shall constitute a “joint communication” if deemed appropriate by
the Buyer.





24




--------------------------------------------------------------------------------

 




7.

CLOSING CONDITIONS.




7.1.

Conditions Precedent to Buyer’s Obligation to Close.  The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to
satisfaction of the following conditions on or prior to the Closing Date:

 

(a)

Buyer shall be satisfied in its sole discretion with the results of its due
diligence on Daily Engage;




(b)

The representations and warranties of Daily Engage set forth in Section 3 above
and the representations and warrants of the Members set forth in Section 4 above
shall be true and correct in all material respects at and as of the Closing Date
with the same effect as though made at and as of the date hereof (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects);




(c)

Each of Daily Engage and the Members shall have performed and complied with all
of its or their respective covenants hereunder in all material respects through
the Closing Date;




(d)

Daily Engage shall have delivered to Buyer the Daily Engage Financial
Statements;




(e)

No action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (i) prevent or adversely affect
the Member's consummation of any of the transactions contemplated by this
Agreement or (ii) cause any of the transactions contemplated by this Agreement
to be rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);




(f)

No material adverse change shall have taken place with respect to Daily Engage,
and no event shall have occurred that results in a Material Adverse Effect;




(g)

Daily Engage shall have delivered to Buyer a certificate (the “Daily Engage
Closing Certificate”) stating that all of the conditions specified above in
Section 7.1(b) – (f) has been complied with;




(h)

the Members shall have delivered to Buyer a certificate (the “Members' Closing
Certificate”) stating that all of the conditions specified above in Section
7.1(b) – (f) has been complied with;




(i)

Belani shall have delivered to the Buyer the letter agreement (the "Belani
Letter Agreement") in the form attached hereto as Exhibit E; ;








25




--------------------------------------------------------------------------------

 




(j)

the Members, Belani and the Escrow Agent shall have entered into the Escrow
Agreement in the form attached hereto as Exhibit A;




(k)

The Buyer and each of Pagoulatos and Rezitis shall have entered into the
Employment Agreements in the forms attached hereto as Exhibit B;




(l)

The Members shall have entered into reasonable and mutually agreeable
non-competition agreements with the Buyer that restrict the ability of such
individuals to compete in certain sales and marketing actions and activities;




(m)

The Members shall cause the employees of Daily Engage to execute non-compete,
invention assignment and confidentiality agreements with Buyer;




(n)

The Members and Belani shall have enter into a lockup agreements for the shares
of Buyer Common Stock in the form attached hereto as Exhibit C (the “Lock Up
Agreement”);




(o)

[intentionally omitted];




(p)

Daily Engage shall have delivered to Buyer an updated Schedule B reflecting all
amounts due the Daily Engage Lenders as of the day immediately proceeding the
Closing Date (the "Closing Schedule B");




(q)

Daily Engage shall have received all third party consents necessary for the
change of control of Daily Engage as contemplated herein; and




(r)

On the Closing Date Daily Engage shall have: (i) collectable accounts receivable
of not less than Two Hundred Thousand Dollars ($200,000.00); (ii) no cash; and
(iii) no liabilities, contingent or otherwise, except accounts payable to
vendors incurred in the ordinary course of its business.  Daily Engage shall
provide such documentation or other information to the Buyer as it may
reasonably request to evidence compliance with this closing;




(s)

Daily Engage shall have delivered on Schedule C a current list of all publisher
customers, platforms and services providers ("Closing Schedule C"); and




(t)

All actions to be taken by Daily Engage and the Members in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Buyer.




7.2.

Conditions Precedent to Members' Obligations to Close.  The obligation of the
Members to consummate the transactions contemplated hereby is subject to
satisfaction of the following conditions on or prior to the Closing Date:

 

(a)

The representations and warranties of the Buyer set forth in Section 5 above
shall be true and correct in all material respects at and as of the Closing Date





26




--------------------------------------------------------------------------------

 




with the same effect as though made at and as of the date hereof (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date);




(b)

The Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing Date;




(c)

No action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (i) prevent or adversely affect
Buyer’s consummation of any of the transactions contemplated by this Agreement
or (ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);




(d)

No material adverse change shall have taken place with respect to the Buyer, and
no event shall have occurred that results in a Material Adverse Effect;




(e)

the Buyer and the Escrow Agent shall have entered into the Escrow Agreement in
the form attached hereto as Exhibit A;




(f)

Buyer shall have delivered to the Members a certificate (the “Buyer's Closing
Certificate”) to the effect that each of the conditions specified above in
Sections 7.2(a) – (d) has been complied with in all respects; and




(g)

All actions to be taken by the Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to the Members.




8.

DOCUMENTS TO BE DELIVERED AT CLOSING.




8.1.

Documents to be Delivered by the Members.  At Closing, the Members shall deliver
to Buyer the following:

 

(a)

a certificate, dated within five (5) Business Days of the Closing Date, from the
Secretary of State of the State of New Jersey, certifying that Daily Engage is
in good standing in New Jersey;




(b)

certificate(s) evidencing the Membership Interests, free and clear of all Liens,
duly endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank, with all required stock transfer tax stamps
affixed thereto;




(c)

the Employment Agreements duly executed by each of Pagoulatos and Rezitis;




(d)

the Lock Up Agreements duly executed by the Members;








27




--------------------------------------------------------------------------------

 




(e)

the Daily Engage Closing Certificate as required by Section 7.1(g);




(f)

the Members' Closing Certificate as required by Section 7.1(h);




(g)

the Escrow Agreement duly executed by the Members and Belani;




(h)

the Belani Letter Agreement duly executed by Belani;




(i)

the Closing Schedule B;




(j)

the Closing Schedule C;




(k)

the resignation of the Manager as the manager of Daily Engage and as sole
signatory on bank accounts and the appointment of W. Kip Speyer as the manager
of Daily Engage; and




(l)

such other customary instruments of transfer, assumption, filings or other
documents, in form and substance satisfactory to Buyer, as may be required to
give effect to this Agreement.




8.2.

Documents to be Delivered by Buyer

 

(a)

the Closing Notes payable pursuant to Schedule A hereto;




(b)

Irrevocable Instructions to the Transfer Agent in the form attached hereto as
Exhibit F authorizing the issuance of certificates representing Closing
Consideration Shares to each Member and Belani in such amounts as set forth on
Schedule A attached hereto;




(c)

the Employment Agreements duly executed by the Buyer;




(d)

the Buyer's Closing Certificate as required by Section 7.2(e);




(e)

the Escrow Agreement duly executed by the Buyer and the Escrow Agent;




(f)

evidence of payment by the Buyer to the Daily Engage Lenders the amounts set
forth on Schedule B hereto; and




(g)

such other customary instruments of transfer, assumption, filings or other
documents, in form and substance satisfactory to Buyer, as may be required to
give effect to this Agreement.




8.3.

Escrow Share Certificates.  At the Closing, Buyer shall deliver the certificates
representing the Earnout Shares to the Escrow Agent pursuant to the Escrow
Agreement.

 





28




--------------------------------------------------------------------------------

 




9.

INDEMNIFICATION AND RELATED MATTERS.




9.1.

Indemnification by Members.  The Members, jointly and severally, hereby
indemnify and hold Buyer and its Affiliates and their respective Representatives
(collectively, the “Buyer Indemnitees”) harmless from and against any and all
damages, losses, Liabilities, obligations, costs or expenses incurred by Buyer
and arising out of the breach of any representation or warranty of Daily Engage
or a Member hereunder, and/or Daily Engage's or a Member's failure to perform
any covenant or obligation required to be performed by it or them hereunder.

 

9.2.

Indemnification by Buyer.  The Buyer hereby indemnifies and holds the Members
and their Affiliates and their respective Representatives (collectively, the
“Member Indemnitees”) harmless from and against any and all damages, losses,
Liabilities, obligations, costs or expenses incurred by a Member arising out of
the breach of any representation or warranty of Buyer hereunder, and/or Buyer's
failure to perform any covenant or obligation required to be performed by it
hereunder.




9.3.

Limitations.  The Members jointly and severally shall be liable to the Buyer
Indemnitees for indemnification under 9.1 and shall be required to pay or be
liable for all such Losses from the first dollar. The Buyer shall be liable to
the Member Indemnitees for indemnification under 9.2 and shall be required to
pay or be liable for all such Losses from the first dollar. The aggregate amount
of all Losses for which the Member Indemnitees shall be liable pursuant to this
Section 9.3 shall not exceed the Escrow Share Amount held in Escrow at such time
and the aggregate amount of all Losses for which the Buyer shall be liable
pursuant to this Section 9.3 shall not exceed $100,000. Notwithstanding the
foregoing, the limitations set forth in this Section 9.3 shall not apply to
Losses based upon claims arising out of fraud, criminal activity or willful
misconduct.  For purposes of this 9.3, the calculation of any Losses as a result
of any inaccuracy in or breach of any representation or warranty shall be
determined without regard to any materiality, Material Adverse Effect or other
similar qualification contained in or otherwise applicable to such
representation or warranty.




9.4.

Procedure for Indemnification.  Any Party entitled to indemnification under this
Section 9 (an “Indemnified Party”) will give written notice to the indemnifying
party (“Indemnifying Party”) of any matters giving rise to a claim for
indemnification; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the Indemnifying Party of its obligations under this Section 9 except to the
extent that the Indemnifying Party is actually prejudiced by such failure to
give notice.  In case any action, proceeding or claim is brought against an
Indemnified Party in respect of which indemnification is sought hereunder, the
Indemnifying Party shall be entitled to participate in and, unless in the
reasonable judgment of counsel to the Indemnified Party a conflict of interest
between it and the Indemnifying Party may exist with respect of such action,
proceeding or claim, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party.  In the event that the Indemnifying Party
advises an Indemnified Party that it will contest such a claim for
indemnification hereunder, or fails, within thirty (30) days of receipt of any
indemnification notice to notify, in writing, such person of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its





29




--------------------------------------------------------------------------------

 




defense at any time after it commences such defense), then the Indemnified Party
may, at its option, defend, settle or otherwise compromise or pay such action or
claim.  In any event, unless and until the Indemnifying Party elects in writing
to assume and does so assume the defense of any such claim, proceeding or
action, the Indemnified Party's costs and expenses arising out of the defense,
settlement or compromise of any such action, claim or proceeding shall be losses
subject to indemnification hereunder.  The Indemnified Party shall cooperate
fully with the Indemnifying Party in connection with any settlement negotiations
or defense of any such action or claim by the Indemnifying Party and shall
furnish to the Indemnifying Party all information reasonably available to the
Indemnified Party, which relates to such action or claim.  The Indemnifying
Party shall keep the Indemnified Party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  If
the Indemnifying Party elects to defend any such action or claim, then the
Indemnified Party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense.  The Indemnifying Party shall not be
liable for any settlement of any action, claim or proceeding affected without
its prior written consent.  Notwithstanding anything in this Section 9 to the
contrary, the Indemnifying Party shall not, without the Indemnified Party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
Indemnified Party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the Indemnified Party of a
release from all liability in respect of such claim.  The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the Indemnified Party against the Indemnifying Party or others, and
(b) any liabilities the Indemnifying Party may be subject to.




9.5.

Time for Assertion.  No Party to this Agreement shall have any liability (for
indemnification or otherwise) with respect to any representation, warranty or
covenant or obligation to be performed and complied hereunder, unless notice of
any such liability is provided on or before thirty-six (36) months from the date
hereof.




10.

COVENANT NOT TO COMPETE; NON-SOLICITATION.




In consideration of the transactions contemplated by this Agreement, and in
order to protect and preserve the legitimate business interests of the Buyer,
the Members agree as follows:




10.1.

During the Restricted Period a Member shall not, and shall not permit any of its
Affiliates to, directly or indirectly, (i) engage in or assist others in
engaging in the Restricted Business in the Restricted Area; (ii) have an
interest in any Person that engages directly or indirectly in the Restricted
Business in the Restricted Area in any capacity, including as a partner,
shareholder, member, employee, principal, agent, trustee or consultant; or (iii)
cause, induce or encourage any material actual or prospective client, customer,
supplier or licensor of (including any existing or former client or customer of
Daily Engage and any Person that becomes a client or customer of the Buyer,
including Daily Engage, after the Closing), or any other Person who has a
material business relationship with the Buyer or Daily Engage, to terminate or
modify any such actual or prospective relationship. Notwithstanding the
foregoing, a Member may own, directly or indirectly, solely as an investment,
securities of any Person traded on any national securities exchange if the
Member is not a controlling Person of, or a member of a group which controls,
such Person and does not, directly or indirectly, own 1% or more of any class of
securities of such Person.





30




--------------------------------------------------------------------------------

 







10.2.

During the Restricted Period, a Member shall not, and shall not permit any of
his Affiliates to, directly or indirectly, hire or solicit any person who is
offered employment by Buyer or is or was employed by the Buyer (including its
Affiliates)s during the Restricted Period, or encourage any such employee to
leave such employment or hire any such employee who has left such employment,
except pursuant to a general solicitation which is not directed specifically to
any such employees; provided, that nothing in this Section 10.2 shall prevent a
Member or any of his Affiliates from hiring (i) any employee whose employment
has been terminated by Buyer or (ii) after 180 days from the date of termination
of employment, any employee whose employment has been terminated by the
employee.




10.3.

The Member acknowledges that a breach or threatened breach of this Section 10
would give rise to irreparable harm to Buyer, for which monetary damages would
not be an adequate remedy, and hereby agrees that in the event of a breach or a
threatened breach by the Member of any such obligations, Buyer shall, in
addition to any and all other rights and remedies that may be available to it in
respect of such breach, be entitled to equitable relief, including a temporary
restraining order, an injunction, specific performance and any other relief that
may be available from a court of competent jurisdiction (without any requirement
to post bond).




10.4.

The Member acknowledges that the restrictions contained in this Section 10 are
reasonable and necessary to protect the legitimate interests of Buyer and
constitute a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 10 should ever be adjudicated to exceed
the time, geographic, product or service or other limitations permitted by
applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable Law. The covenants contained in this Section
10 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.




11.

TERMINATION.  This Agreement may be terminated at any time prior to the Closing:




(a)

by the mutual written consent of the Members and Buyer;




(b)

by Buyer by written notice to the Members if:




(i)

Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by a Member pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Section 6
and such breach, inaccuracy or failure has not been cured by a Member within ten
(10) days of Member's receipt of written notice of such breach from Buyer; or








31




--------------------------------------------------------------------------------

 




(ii)

any of the conditions set forth in Section 6.1 or Section 6.2 shall not have
been, or if it becomes apparent that any of such conditions will not be,
fulfilled by September 30, 2017, unless such failure shall be due to the failure
of Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;




(c)

by Members by written notice to Buyer if:




(i)

The Members are not then in material breach of any provision of this Agreement
and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Section 6 and such breach, inaccuracy or failure has not been cured by Buyer
within ten (10) days of Buyer's receipt of written notice of such breach from
the Members; or




(ii)

any of the conditions set forth in Section 6.1 or Section 6.2 shall not have
been, or if it becomes apparent that any of such conditions will not be,
fulfilled by September 30, 2017, unless such failure shall be due to the failure
of the Members to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by them prior to the Closing.




(c)

by Buyer or the Members in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Entity shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable; or




(d)

In the event of the termination of this Agreement in accordance with this
Section 11, this Agreement shall forthwith become void and there shall be no
liability on the part of any Party hereto except:




(i)

as set forth in this Section 11 and Section 5.6 and Section 12 hereof; and




(ii)

that nothing herein shall relieve any Party hereto from liability for any
willful breach of any provision hereof.




12.

MISCELLANEOUS.




12.1.

Expenses. Except as otherwise expressly provided herein, all costs and expenses,
including, without limitation, fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such costs
and expenses, whether or not the Closing shall have occurred.








32




--------------------------------------------------------------------------------

 




12.2.

Notices.  All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
.PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third (3rd) day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 12.2):




 

 

If to Daily Engage:

Daily Engage Media Group LLC

20 Rena Lane

Bloomfield, NJ  07003

E-mail: harry@dailyengagemedia.com

Attention:  Harry. G. Pagoulatos, Manager

 

 

with a copy to:

Kridel Law Group

1035 Route 46 East, Suite B-204

Clifton, NJ  07013

E-mail: law@kridel.com

Attention: James A. Kridel, Jr., Esq.

 

 

If to the Members:

Harry. G. Pagoulatos

20 Rena Lane

Bloomfield, NJ  07003

E-mail: harry@dailyengagemedia.com

 

 

 

George G. Rezitis

90 West First Street

Clifton, NJ  07011

E-mail:  George@dailyengagemedia.com

 

 

 

 

 

Angelos Triantafillou

102 Mountainside Terrace

Clifton, NJ  07013

E-mail:  angelostriantafillou@gmail.com

 

 

If to Buyer:

6400 Congress Avenue

Suite 2050

Boca Raton, FL  33487

E-mail: kip@brightmountainmedia.com

Attention:  W. Kip Speyer, Chief Executive Officer





33




--------------------------------------------------------------------------------

 







 

 

with a copy to:

Pearlman Law Group LLP

200 South Andrews Avenue

Suite 901

Fort Lauderdale, FL 33301-2068

E-mail: charlie@pslawgroup.net

Attention:  Charles B. Pearlman, Esq.




12.3.

Interpretation. For purposes of this Agreement: (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (x) to Articles,
Sections, Disclosure Schedules and Exhibits mean the Articles and Sections of,
and Daily Engage Disclosure Schedule and Exhibits attached to, this Agreement;
(y) to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof; and (z) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing any instrument to be drafted. The Daily Engage Disclosure Schedule and
Exhibits referred to herein shall be construed with, and as an integral part of,
this Agreement to the same extent as if they were set forth verbatim herein.

 

12.4.

Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

 

12.5.

Severability. If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Except as provided in Section 10, upon such determination that any
term or other provision is invalid, illegal or unenforceable, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

 

12.6.

Entire Agreement. This Agreement and the other Transaction Documents constitute
the sole and entire agreement of the parties to this Agreement with respect to
the subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Agreement and those in the other Transaction
Documents, the Exhibits and Daily Engage Disclosure Schedule (other than an
exception expressly set forth as such in the Daily Engage Disclosure Schedule),
the statements in the body of this Agreement will control.

 

12.7.

Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.





34




--------------------------------------------------------------------------------

 




Neither Party may assign its rights or obligations hereunder without the prior
written consent of the other Parties, which consent shall not be unreasonably
withheld or delayed; provided, however, that prior to the Closing Date, Buyer
may, without the prior written consent of the Members, assign all or any portion
of its rights under this Agreement to one or more of its direct or indirect
wholly-owned subsidiaries. No assignment shall relieve the assigning party of
any of its obligations hereunder.




12.8.

No Third-party Beneficiaries. This Agreement is for the sole benefit of the
Parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

12.9.

Amendment and Modification; Waiver. This Agreement may only be amended, modified
or supplemented by an agreement in writing signed by each Party hereto. No
waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving. No waiver by
any Party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

12.10.

Specific Performance. The Parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy to which they are entitled at law
or in equity.

 

12.11.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

12.12

Jurisdiction and Governing Law.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS





35




--------------------------------------------------------------------------------

 




CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
12.13.




12.13

Role of Counsel.  The Parties acknowledge their understandings that this
Agreement was prepared at the request of Buyer by Pearlman Law Group LLP, its
counsel, and that such firm did not represent Daily Engage or the Members in
conjunction with this Agreement or any of the related transactions.  Daily
Engage and the Members, as further evidenced by its or his signature below,
acknowledges that it has had the opportunity to obtain the advice of independent
counsel of its choosing prior to its execution of this Agreement and that it has
availed itself of this opportunity to the extent it deemed necessary and
advisable.  




[signature page follows]








36




--------------------------------------------------------------------------------

 










12.14

No Other Revisions.  Except as otherwise amended hereby, all other terms and
conditions of the Agreement remain in full force and effect.

 

 

Bright Mountain Media, Inc.

 

 

 

 

By:

/s/ W. Kip Speyer

 

 

W. Kip Speyer, Chief Executive Officer

 

 

 

 

Daily Engage Media Group LLC

 

 

 

 

By:

/s/ Harry G. Pagoulatos

 

 

Harry G. Pagoulatos, Manager

 

 

 

 

Members

 

 

 

 

/s/ Harry G. Pagoulatos

 

Harry G. Pagoulatos

 

 

 

 

/s/ George G. Rezitis

 

George G. Rezitis

 

 

 

 

/s/ Angelos Triantafillou

 

Angelos Triantafillou

















37




--------------------------------------------------------------------------------

 




Schedule A







Name and Address of Member

% of Member-

ship Interest in Daily Engage

 

 

 

 

 

 

 

Principal Amount of Closing Note issued on Closing Date

Consideration Shares

Year-One Earnout Cash

Year-One Earnout Shares

Year-Two Earnout Cash

Year-Two Earnout Shares

Year-Three Earnout Cash

Year-Three Earnout Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harry G. Pagoulatos

20 Rena Lane

Bloomfield, NJ  07003

33 1/3

$

100,000

 

275,059

$

166,667.00

 

252,137

$

166,667.00

 

199,055

$183,334.00

180,881

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

George G. Rezitis

90 West First Street

Clifton, NJ  07011

33 1/3

$

100,000

 

275,058

$

166,667.00

 

252,137

$

166,667.00

 

199,055

$183,333.00

180,881

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Angelos Triantafillou

102 Mountainside Terrace

Clifton, NJ  07013

33 1/3

$

100,000

 

275,058

$

166,666.00

 

252,137

$

166,666.00

 

199,055

$183,333.00

180,881

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vinay Belani

6B/152 15th Floor

SS Nagar, Sion East

Mumbai 400037

Maharashtra, India

none

$

80,000

 

275,058

$

0

 

252,136

$

0

 

199,054

$0

180,880

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

100.0

$

380,000

 

1,100,233

$

500,000.00

 

1,008,547

$

500,000.00

 

796,221

$550,000.00

723,523





1




--------------------------------------------------------------------------------

 




SCHEDULE B







Daily Engage Lenders




Name and Address of Lender

Date of Loan Agreement(s)

Collateral

Amount owed at September 18, 2017

 

 

 

 

Gibraltar

 

 

$52,007

Capital Business Solutions

 

 

$56,613

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 














1




--------------------------------------------------------------------------------

 




Exhibit A




See Exhibit 10.3 to the 8-K




















--------------------------------------------------------------------------------

 




Exhibit B




See Exhibits 10.4 and 10.5 to the 8-K




















--------------------------------------------------------------------------------

 




Exhibit C




FORM OF LOCK UP LEAK OUT AGREEMENT




THIS LOCK UP LEAK OUT AGREEMENT (the “Agreement”) is entered into as of this
19th day of September, 2017 (the “Effective Date”) by and between [Ÿ], an
individual with his principal address at [·] (the “Member”) and Bright Mountain
Media, Inc., a Florida corporation with its principal place of business located
at 6400 Congress Avenue, Suite 2050, Boca Raton, Florida 33487 (“Bright
Mountain”).

WHEREAS, pursuant to the terms of the Amended and Restated Membership Interest
Purchase Agreement dated September 19, 2017 (the "Agreement"), by and among
Bright Mountain, its wholly owned subsidiary Bright Mountain, LLC, Daily Engage
Media Group, LLC (“Daily Engage”), Harry G. Pagoulatos, George G. Rezitis and
Angelos Triantafillou (collectively, the "Members"), the Members received or may
receive pursuant to the terms of the Agreement an aggregate number of shares of
the common stock (the “Common Stock”) of Bright Mountain as set forth on
Schedule A of the Agreement (the "Shares").

WHEREAS, as a condition of the issuance of the Shares, the Members agreed to
enter into an agreement restricting the transfer or resale of the Shares.

NOW THEREFORE, in consideration of the premises and of the terms and conditions
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.

LOCK UP OF SHARES; PERMITTED LEAK OUTS.




(a)

The Member acknowledges that (i) the Shares have not been and will not be
registered under the Securities Act of 1933, as amended (the “Securities Act”)
and are considered “restricted securities,” and (ii) such Shares may only be
sold, transferred, hypothecated or otherwise disposed of by the Member in
accordance with the holding periods and other provisions of Rule 144 promulgated
under the Securities Act.




(b)

The Member hereby agrees that during the period commencing on the date of
issuance of the Closing Consideration Shares pursuant to the terms of the
Agreement, or the release of Year-One Earnout Shares, Year-Two Earnout Shares
and/or Year-Three Earnout Out Shares pursuant to the terms of the Agreement and
the Escrow Agreement, and ending on the twelve (12) month anniversary of each
such date (the “Lock Up Period”) the Member will not without the prior written
consent of Bright Mountain, which such consent may not be forthcoming, (i)
offer, pledge, gift, donate, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any Shares, or (ii) enter into any swap, option (including, without
limitation, put or call options), short sale, future, forward or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Shares, whether any such transaction is to be
settled by delivery of shares of Common Stock or such other securities, in cash
or otherwise ((i) and (ii) being hereinafter collectively referred to as the
“Lock Up”).




(c)

During the Lock Up Period the Member authorizes Bright Mountain to cause any
transfer agent for the Shares to decline to transfer, and to note stop transfer
restrictions on the stock register and other records relating to the Shares
subject to the Lock Up.








1




--------------------------------------------------------------------------------

 




(d)

Following the expiration of the Lock Up Period, the Member agrees to limit the
resales of such Shares in the Principal Market (as that term is defined in the
Agreement to not more than 1,500 Shares per trading day, provided, however, that
if the resales of the Shares by the Member shall reasonably cause the trading
price of Bright Mountain's Common Stock in the Principal Market to decline in
value, the Member shall reduce the number of Shares he resells in the Principal
Market, it being the intent of the parties hereto that the market price of the
Common Stock shall not be adversely impacted by resales of the Shares by the
Member.  




(e)

The number of Shares which may be resold pursuant to Section 1(c) hereof and the
average closing bid price pursuant to Section 1(a) hereof are subject to
proportional adjustment in the event of stock splits, combinations, stock
dividends and similar corporate events.




2.

LEGENDS.




(a)

The Member hereby agrees that each outstanding certificate representing the
Shares shall during the Lock Up Period, in addition to any other legends as may
be required in compliance with Federal securities laws, bear legends reading
substantially as follows:




“THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A LOCK UP AGREEMENT DATED SEPTEMBER 19,
2017 BY AND BETWEEN BRIGHT MOUNTAIN MEDIA, INC. AND THE SHAREHOLDER LISTED ON
THE FACE HEREOF.  NO TRANSFER OF SUCH SECURITIES WILL BE MADE ON THE BOOKS OF
BRIGHT MOUNTAIN MEDIA, INC. UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH
THE TERMS OF SUCH LOCK UP AGREEMENT.”




(b)

A copy of this Agreement shall be filed with Bright Mountain's transfer agent of
record.




3.

SPECIFIC PERFORMANCE.  The Member acknowledges that there would be no adequate
remedy at law if the Member fails to perform any of his obligations hereunder,
and, accordingly, agrees that Bright Mountain, in addition to any other remedy
to which it may be entitled at law or in equity, shall be entitled to compel
specific performance of the obligations of the Member under this Agreement in
accordance with the terms and conditions of this Agreement. Any remedy under
this Section 3 is subject to certain equitable defenses and to the discretion of
the court before which any proceedings therefor may be brought.




4.

NOTICES.  All notices, statements, instructions or other documents required to
be given hereunder shall be in writing and shall be given either personally or
by mailing the same in a sealed envelope, first-class mail, postage prepaid and
either certified or registered, return receipt requested, or by telecopy, and
shall be addressed to the respective party as its address set forth earlier in
this Agreement.




5.

GOVERNING LAW.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida. Any suit, action or proceeding with
respect to this Agreement shall be brought in the state or federal courts
located in Palm Beach County in the State of Florida.  The parties hereto hereby
accept the exclusive jurisdiction and venue of those courts for the purpose of
any such suit, action or proceeding.  The parties hereto hereby irrevocably
waive, to the fullest extent permitted by law, any objection that any of them
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any judgment entered
by any court in respect thereof brought in Palm Beach County, Florida, and
hereby further irrevocably waive any claim that any suit, action or proceeding
brought in Palm Beach County, Florida has been brought in an inconvenient form.




6.

COUNTERPARTS.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.








2




--------------------------------------------------------------------------------

 




7.

ATTORNEYS' FEES.  If any action at law or in equity (including arbitration) is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys' fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled as determined by such court, equity or arbitration proceeding.




8.

AMENDMENTS AND WAIVERS.  Any term of this Agreement may be amended with the
written consent of Bright Mountain and the Member.  No delay or failure on the
part of Bright Mountain in exercising any power or right under this Agreement
shall operate as a waiver of any power or right.




9.

SEVERABILITY.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, portions of such provisions, or such
provisions in their entirety, to the extent necessary, shall be severed from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.




10.

CONSTRUCTION.  This Agreement has been entered into freely by each of the
parties, following consultation with their respective counsel, and shall be
interpreted fairly in accordance with its respective terms, without any
construction in favor of or against either party.




11.

ENTIRE AGREEMENT.  This Agreement and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto are expressly canceled.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




 

BRIGHT MOUNTAIN MEDIA, INC.

 

 

 

 

 

 

 

By:

 

 

 

W. Kip Speyer, Chief Executive Officer

 

 

 

 

 

 

[·]











3




--------------------------------------------------------------------------------

 




Exhibit D




Profit & Loss 2017/18

 

August 1, 2017 thru July 31, 2018







 

Aug

Sep

Oct

Nov

Dec

Jan

Feb

Mar

Apr

May

Jun

Jul

12 Month Totals

Total Revenues

 

 

 

 

 

 

 

 

 

 

 

 

 

Display

125,000

175,000

250,000

350,000

475,000

522,500

574,750

632,225

695,448

764,992

879,741

1,011,702

6,456,358

Video

300,000

425,000

600,000

750,000

1,000,000

1,100,000

1,210,000

1,331,000

1,464,100

1,610,510

1,852,087

2,129,899

13,772,596

TOTAL

425,000

600,000

850,000

1,100,000

1,475,000

1,622,500

1,784,750

1,963,225

2,159,548

2,375,502

2,731,828

3,141,602

20,228,954

 

 

 

 

 

 

 

 

 

 

 

 

 

0

Publisher Payments

 

 

 

 

 

 

 

 

 

 

 

 

0

Display

90,000

125,000

180,000

250,000

340,000

402,325

442,558

480,491

528,540

581,394

659,806

758,777

4,838,890

Video

225,000

320,000

450,000

565,000

750,000

847,000

931,700

1,011,560

1,112,716

1,223,988

1,389,065

1,597,425

10,423,453

TOTAL

315,000

445,000

630,000

815,000

1,090,000

1,249,325

1,374,258

1,492,051

1,641,256

1,805,382

2,048,871

2,356,201

15,262,343

 

 

 

 

 

 

 

 

 

 

 

 

 

0

Gross Margin

110,000

155,000

220,000

285,000

385,000

373,175

410,493

471,174

518,291

570,121

682,957

785,400

4,966,611

 

26%

26%

26%

26%

26%

23%

23%

24%

24%

24%

25%

25%

25%

 

 

 

 

 

 

 

 

 

 

 

 

 

0

Monthly Expenses

 

 

 

 

 

 

 

 

 

 

 

 

0

Internet & Phone

$299

$299

$299

$299

$299

$299

$299

$299

$299

$299

$299

$299

3,588

Sales/Ad Operations

$5,000

$8,000

$11,000

$14,000

$17,000

$20,000

$28,500

$30,500

$32,500

$35,000

$37,500

$40,000

279,000

Mmedia IT Services

$2,200

$2,200

$2,200

$2,200

$2,200

$2,200

$2,200

$2,200

$2,200

$2,200

$2,200

$2,200

26,400

Video Fees

$18,000

$21,000

$24,000

$28,000

$33,000

$45,000

$60,000

$75,000

$90,000

$100,000

$105,000

$110,000

709,000

Display Fees

$6,000

$6,000

$6,000

$6,000

$6,000

$6,000

$10,000

$10,000

$10,000

$12,000

$12,000

$13,000

103,000

Business Travel (Conventions, Meetings)

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

12,000

Salary

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

225,000

Misc

$7,500

$7,500

$7,500

$7,500

$7,500

$7,500

$7,500

$7,500

$7,500

$7,500

$7,500

$7,500

90,000

TOTAL

58,749

64,749

70,749

77,749

85,749

100,749

128,249

145,249

162,249

176,749

184,249

192,749

1,447,988

 

 

 

 

 

 

 

 

 

 

 

 

 

0

Operating Income

51,251

90,251

149,251

207,251

299,251

272,426

282,244

325,925

356,042

393,372

498,708

592,651

3,518,623














--------------------------------------------------------------------------------

 







Profit & Loss 2018/19

 

August 1, 2018 thru July 31, 2019







 

Aug

Sep

Oct

Nov

Dec

Jan

Feb

Mar

Apr

May

Jun

Jul

12 Month Totals

Total Revenues

 

 

 

 

 

 

 

 

 

 

 

 

 

Display

1,112,872

1,224,159

1,346,575

1,481,233

1,629,356

1,670,090

1,711,842

1,754,638

1,798,504

1,843,467

1,889,554

1,984,031

19,446,323

Video

2,342,889

2,577,178

2,834,896

3,118,385

3,430,224

3,515,979

3,603,879

3,693,976

3,786,325

3,880,983

3,978,008

4,176,908

40,939,629

TOTAL

3,455,761

3,801,337

4,181,471

4,599,618

5,059,580

5,186,069

5,315,721

5,448,614

5,584,829

5,724,450

5,867,561

6,160,939

60,385,952

 

 

 

 

 

 

 

 

 

 

 

 

 

0

Publisher Payments

 

 

 

 

 

 

 

 

 

 

 

 

0

Display

812,397

893,636

983,000

1,081,300

1,189,430

1,285,969

1,318,119

1,333,525

1,366,863

1,401,035

1,417,165

1,488,023

14,570,463

Video

1,757,167

1,932,883

2,126,172

2,338,789

2,572,668

2,707,304

2,774,987

2,807,422

2,877,607

2,949,547

2,983,506

3,132,681

30,960,732

TOTAL

2,569,563

2,826,520

3,109,172

3,420,089

3,762,098

3,993,273

4,093,105

4,140,947

4,244,470

4,350,582

4,400,671

4,620,705

45,531,195

 

 

 

 

 

 

 

 

 

 

 

 

 

0

Gross Margin

886,198

974,817

1,072,299

1,179,529

1,297,482

1,192,796

1,222,616

1,307,667

1,340,359

1,373,868

1,466,890

1,540,235

14,854,757

 

26%

26%

26%

26%

26%

23%

23%

24%

24%

24%

25%

25%

25%

 

 

 

 

 

 

 

 

 

 

 

 

 

0

Monthly Expenses

 

 

 

 

 

 

 

 

 

 

 

 

0

Internet & Phone

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

$1,000

12,000

Sales/Ad Operations

$45,000

$50,000

$60,000

$70,000

$80,000

$80,000

$80,000

$80,000

$80,000

$80,000

$85,000

$90,000

880,000

Mmedia IT Services

$4,000

$4,000

$4,000

$4,000

$4,000

$4,000

$4,000

$4,000

$4,000

$4,000

$4,000

$4,000

48,000

Video Fees

$115,000

$126,500

$139,150

$153,065

$168,372

$168,372

$168,372

$168,372

$176,790

$176,790

$176,790

$176,790

1,914,361

Display Fees

$13,000

$13,000

$14,000

$15,000

$15,000

$15,000

$15,000

$15,000

$16,000

$16,000

$16,000

$16,000

179,000

Business Travel (Conventions, Meetings)

$3,000

$3,000

$3,000

$3,000

$3,000

$3,000

$3,000

$3,000

$3,000

$3,000

$3,000

$3,000

36,000

Salary

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

225,000

Misc

$15,000

$15,000

$15,000

$15,000

$15,000

$15,000

$15,000

$15,000

$15,000

$15,000

$15,000

$15,000

180,000

TOTAL

214,750

231,250

254,900

279,815

305,122

305,122

305,122

305,122

314,540

314,540

319,540

324,540

3,474,361

 

 

 

 

 

 

 

 

 

 

 

 

 

0

Operating Income

671,448

743,567

817,399

899,714

992,361

887,674

917,494

1,002,546

1,025,819

1,059,328

1,147,350

1,215,695

11,380,396




















--------------------------------------------------------------------------------

 







Profit & Loss 2019/20

 

August 1, 2019 thru July 31, 2020







 

Aug

Sep

Oct

Nov

Dec

Jan

Feb

Mar

Apr

May

Jun

Jul

12 Month Totals

Total Revenues

 

 

 

 

 

 

 

 

 

 

 

 

 

Display

2,083,233

2,187,394

2,351,449

2,527,807

2,717,393

2,724,186

2,730,997

2,737,824

2,744,669

2,751,531

2,758,409

2,765,305

31,080,198

Video

4,385,753

4,605,041

4,950,419

5,321,701

5,720,828

5,735,130

5,749,468

5,763,842

5,778,251

5,792,697

5,807,179

5,821,697

65,432,006

TOTAL

6,468,986

6,792,435

7,301,868

7,849,508

8,438,221

8,459,317

8,480,465

8,501,666

8,522,920

8,544,228

8,565,588

8,587,002

96,512,204

 

 

 

 

 

 

 

 

 

 

 

 

 

0

Publisher Payments

 

 

 

 

 

 

 

 

 

 

 

 

0

Display

1,520,760

1,596,798

1,716,558

1,845,299

1,983,697

2,097,624

2,102,868

2,080,747

2,085,948

2,091,163

2,068,807

2,073,979

23,264,247

Video

3,289,315

3,453,781

3,712,814

3,991,275

4,290,621

4,416,050

4,427,090

4,380,520

4,391,471

4,402,450

4,355,384

4,366,272

49,477,044

TOTAL

4,810,075

5,050,579

5,429,372

5,836,575

6,274,318

6,513,674

6,529,958

6,461,266

6,477,419

6,493,613

6,424,191

6,440,252

72,741,291

 

 

 

 

 

 

 

 

 

 

 

 

 

0

Gross Margin

1,658,911

1,741,857

1,872,496

2,012,933

2,163,903

1,945,643

1,950,507

2,040,400

2,045,501

2,050,615

2,141,397

2,146,751

23,770,913

 

26%

26%

26%

26%

26%

23%

23%

24%

24%

24%

25%

25%

25%

 

 

 

 

 

 

 

 

 

 

 

 

 

0

Monthly Expenses

 

 

 

 

 

 

 

 

 

 

 

 

0

Internet & Phone

$2,000

$2,000

$2,000

$2,000

$2,000

$2,000

$2,000

$2,000

$2,000

$2,000

$2,000

$2,000

24,000

Adsremedy

$95,000

$100,000

$105,000

$110,000

$115,000

$115,000

$115,000

$115,000

$115,000

$115,000

$120,000

$120,000

1,340,000

Mmedia IT Services

$5,500

$5,500

$5,500

$5,500

$5,500

$5,500

$5,500

$5,500

$5,500

$5,500

$5,500

$5,500

66,000

Video Fees

$176,790

$194,469

$213,916

$235,307

$258,838

$258,838

$258,838

$258,838

$271,780

$271,780

$271,780

$271,780

2,942,956

Display Fees

$17,000

$17,000

$18,000

$20,000

$20,000

$20,000

$20,000

$20,000

$22,000

$22,000

$22,000

$22,000

240,000

Business Travel (Conventions, Meetings)

$4,000

$4,000

$4,000

$4,000

$4,000

$4,000

$4,000

$4,000

$4,000

$4,000

$4,000

$4,000

48,000

Salary

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

$18,750

225,000

Misc

$30,000

$30,000

$30,000

$30,000

$30,000

$30,000

$30,000

$30,000

$30,000

$30,000

$30,000

$30,000

360,000

TOTAL

349,040

371,719

397,166

425,557

454,088

454,088

454,088

454,088

469,030

469,030

474,030

474,030

5,245,956

 

 

 

 

 

 

 

 

 

 

 

 

 

0

Operating Income

1,309,871

1,370,138

1,475,330

1,587,376

1,709,815

1,491,555

1,496,419

1,586,312

1,576,471

1,581,584

1,667,367

1,672,720

18,524,957























--------------------------------------------------------------------------------

 




Exhibit E




See Exhibit 10.2 to the 8-K




















--------------------------------------------------------------------------------

 




Exhibit F




See Exhibits 10.6, 10.7, 10.8 and 10.9 to the 8-K




















--------------------------------------------------------------------------------

 




Exhibit G




IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

BRIGHT MOUNTAIN MEDIA, INC.

September 19, 2017

Island Stock Transfer

15500 Roosevelt Boulevard

Clearwater, FL  33760




Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Membership Interest
Purchase Agreement, dated as of September 19, 2017 (the "Agreement"), by and
among Bright Mountain Media, Inc. (the “Buyer”), Daily Engage Media Group LLC
(“Daily Engage”), and Harry G. Pagoulatos, George G. Rezitis and Angelos
Triantafillou, constituting all of the members of Daily Engage (collectively,
the “Members” and individually a “Member”).




Pursuant to the terms of the Agreement, at Closing (as that term is defined in
the Agreement) Buyer has purchased all of the membership interests of Daily
Engage and, as partial consideration therefore, agreed to issue to the Members
and Vinay Belani ("Belani") an aggregate of 1,100,233 shares (the "Consideration
Shares") of its common stock, par value $0.001 per share (the "Common Stock"),
and to deposit into escrow with Pearlman Law Group LLP, Buyer's counsel, pending
the satisfaction of certain post-closing events pursuant to the terms of an
Escrow Agreement of even date herewith between the Buyer, the Members and
Belani, an aggregate of 2,528,291 shares of Common Stock (the "Escrow Shares").




This letter shall serve as Buyer's irrevocable authorization and direction to
you to issue the Consideration Shares to the Members and Belani as set forth on
Exhibit A attached hereto and incorporated herein by such reference, which such
Consideration Shares shall be issued and outstanding, fully-paid and
non-assessable.  The per Share basis is $0.39.  Please overnight the original
certificates representing the Consideration Shares to the holders at the
addresses set forth on Exhibit A.  




Please also prepare the certificate representing the Escrow Shares to the
Members and Belani in the amounts set forth on Exhibit B attached hereto and
incorporated herein by such reference.  As these shares are being deposited into
escrow pending satisfaction of certain criteria under the terms of the Escrow
Agreement, a copy of which accompanies these instruction, such Escrow Shares are
to be considered issued but not outstanding for the purposes of your records.
 Please overnight the certificates representing the Escrow Shares to:




Pearlman Law Group LLP

200 S. Andrews Avenue

Suite 901

Fort Lauderdale, FL  33301

Telephone (954) 880-9484

Attention:  Charles B. Pearlman, Esq.














--------------------------------------------------------------------------------

 




The Shares are being issued in a private transaction exempt from registration
under the Securities Act of 1933, as amended (the "1933 Act") in reliance on an
exemption under Section 4(a)(2) of that act.  Such Shares are not registered for
resale under the 1933 Act and, accordingly, the certificate for such Shares
shall bear the following legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
 THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I)
IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM TO BRIGHT MOUNTAIN MEDIA, INC., THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.  




The certificates representing the Consideration Shares should also bear the
following legend:




“THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A LOCK UP AGREEMENT DATED SEPTEMBER 19,
2017 BY AND BETWEEN BRIGHT MOUNTAIN MEDIA, INC. AND THE SHAREHOLDER LISTED ON
THE FACE HEREOF.  NO TRANSFER OF SUCH SECURITIES WILL BE MADE ON THE BOOKS OF
BRIGHT MOUNTAIN MEDIA, INC. UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH
THE TERMS OF SUCH LOCK UP AGREEMENT.”




Should you have any questions concerning this matter, please contact me at (561)
998-2440.




 

Very truly yours,

 

 

 

 

BRIGHT MOUNTAIN MEDIA, INC.

 

 

 

 

By:

/s/ W. Kip Speyer

 

 

Name:

W. Kip Speyer

 

 

Title:

Chief Executive Officer








2

Irrevocable Instructions to Transfer Agent


